       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 1 of 102



Deborah A. Czuba, ID Bar No. 9648
Jonah J. Horwitz, ID Bar No. 10494
Federal Defender Services of Idaho
Capital Habeas Unit
702 W. Idaho, Suite 900
Boise, Idaho 83702
Telephone: (208) 331-5530
Facsimile: (208) 331-5559
ECF: Deborah_A_Czuba@fd.org
        Jonah_Horwitz@fd.org

Attorneys for Petitioner Robin Lee Row


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 ROBIN LEE ROW,                        )       Case No. 98-0240-S-BLW
                                       )
            Petitioner,                )       CAPITAL CASE
                                       )
 v.                                    )       PETITIONER’S REPLACEMENT
                                       )       POST-HEARING
 THOMAS J. BEAUCLAIR, et al,           )       OPENING BRIEF
                                       )
            Respondents.               )
 _____________________________________ )
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 2 of 102



                                                 TABLE OF CONTENTS

I.     Introduction ......................................................................................................................... 1
       A.         Martinez Test .......................................................................................................... 1
       B.         Overarching Questions of Law ............................................................................... 6
II.    Argument .......................................................................................................................... 16
       A.         Trial Counsel and PCR Counsel Were Deficient .................................................. 17
                  1.        Trial Counsel Rendered Deficient Performance ........................................ 18
                             a.          Trial Counsel’s Investigation Was Inadequate ............................. 19
                             b.          Trial Counsel’s Errors Were Not Reasonably Strategic ............... 40
                  2.        State Post-Conviction Counsel Rendered Deficient Performance ............. 45
                  3.        Conclusion to Deficient Performance ........................................................ 55
       B.         Prejudice ............................................................................................................... 56
                  1.        Presentation of Mitigating Evidence .......................................................... 57
                             a.          Mitigating Effect of the Brain Damage ........................................ 57
                             b.          The Mitigating Effect of Etiology................................................. 64
                                         i.         Mitigating Effect of Childhood Development .................. 64
                                         ii.        Mitigating Effect of Environmental Exposure.................. 70
                             c.          Mitigating Effect of the Neuropsychological Outcome of
                                         Frontal Lobe Impairment .............................................................. 75
                  2.        Rebuttal of Aggravation ............................................................................. 80
                             a.          Rebuttal of Antisocial Personality Disorder ................................. 82
                             b.          Rebuttal of Planning and Prior Misconduct .................................. 84
                             c.          Rebuttal of Inappropriate Affect ................................................... 87
                             d.          Rebuttal on Brutality of Crime ..................................................... 88
                             e.          Rebutting the State’s Martinez Experts ........................................ 89
                  3.        Conclusion to Prejudice.............................................................................. 95
III.   Certificate of Appealability............................................................................................... 96
IV.    Conclusion and Prayer for Relief ...................................................................................... 98




Petitioner’s Replacement Post-Hearing Opening Brief – i
           Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 3 of 102



           Ms. Row suffered from severe brain dysfunction at the time of her offense and

sentencing. Such dysfunction would have been powerful mitigating evidence but was never

presented by her prior attorneys. Now that it can be taken into account under Martinez v. Ryan,

566 U.S. 1 (2012), Ms. Row must be granted federal habeas relief, and her unconstitutional death

sentence must be vacated.

      I.      Introduction

           An evidentiary hearing was held in this Court in June 2017 on three sub-claims 1 asserting

ineffective assistance of counsel (“IAC”) at trial for failure to present evidence of brain damage

in mitigation at Ms. Row’s capital sentencing. See Dkts. 701–05; see also Dkt. 600 at 37 (noting

that the sub-claims upon which a hearing was granted were “all limited to organic brain

dysfunction subject matter”). 2 Pursuant to Court orders, see Dkt. 706 at 1; Dkt. 749 at 2, Ms.

Row files this replacement opening brief on the sub-claims in light of the hearing.

           A. Martinez Test

           Federal habeas relief is available to a state prisoner “on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The

petition here was filed after the effective date of the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA), and it is therefore subject to the provisions of that Act. See Dkt. 545 at

10. Under AEDPA, if the state courts adjudicated a claim on the merits then a federal court must

afford deference to their ruling. See 28 U.S.C. § 2254(d). However, “[a]ny federally reviewable

claim that was not adjudicated on the merits in state court is reviewed de novo.” Runningeagle



1
 “Separate errors by counsel . . . are . . . not separate claims, but rather aspects of a single claim
of ineffective assistance of trial counsel.” Sanders v. Ryder, 342 F.3d 991, 1001 (9th Cir. 2003).
As a consequence, Ms. Row refers to the separate errors at issue here as “sub-claims.”
2
    Henceforth, Ms. Row will refer to the June 2017 hearing as “the Martinez hearing.”
Petitioner’s Replacement Post-Hearing Opening Brief – 1
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 4 of 102



v. Ryan, 825 F.3d 970, 978 (9th Cir. 2016). 3 That is the case with Ms. Row’s underlying trial-

IAC sub-claims, as those were defaulted and thus never addressed head-on in state court. Claim

7, ¶ 81(b) has already been found by this Court to have been “fundamentally altered” from the

corresponding sub-claim raised in state court, and thus new. See Dkt. 600 at 21–22.

Consequently, this claim has not been analyzed by the state courts and should be reviewed here

de novo. See Dickens v. Ryan, 740 F.3d 1302, 1321 (9th Cir. 2014) (en banc). With respect to

the remaining two claims, Ms. Row will demonstrate below why they too are fundamentally

altered from their state-court analogues and why they too should be considered de novo. See

infra at 45–55.

       Like Ms. Row’s challenges to the performance of her trial attorneys, her arguments

alleging ineffectiveness of the counsel who pursued her initial state petition for post-conviction

relief (“PCR”) have likewise never been addressed on the merits by the Idaho courts. See Row v.

State, 21 P.3d 895, 900 (Idaho 2001) (Row II) (declining to consider the effectiveness of Ms.

Row’s PCR counsel). Accordingly, this Court must make an independent assessment of PCR

counsel as well, without deferring to any state-court rulings on that question. 4

       Turning to the Martinez test, it consists of four criteria: (1) the underlying trial-IAC claim

is “substantial”; (2) the petitioner was either not represented in state PCR proceedings or

received IAC at such proceedings; (3) the state PCR proceeding was the initial-review

proceeding; and (4) state law required—either expressly or as a practical matter—the petitioner




3
 All internal quotation marks are omitted from citations and, unless otherwise noted, all
emphasis is added.
4
 With respect to every issue argued in this brief, Ms. Row takes the position that even if the
Court applies a higher standard of review, she prevails for the same reasons relied upon herein.
Petitioner’s Replacement Post-Hearing Opening Brief – 2
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 5 of 102



to bring the claim in the initial-review collateral proceeding. See Woods v. Sinclair, 764 F.3d

1109, 1137 (9th Cir. 2014). Ms. Row will take each criterion in turn.

       The first prong requires that the underlying trial-IAC claim be substantial. As Martinez

emphasized, the prong sets a relatively low, threshold standard, demanding only a demonstration

“that the claim has some merit.” 566 U.S. at 14. In Martinez cases, the underlying IAC claims

are reviewed in light of Strickland v. Washington, 466 U.S. 668 (1984). See Runningeagle, 825

F.3d at 982. Under Strickland, a defendant’s Sixth Amendment right to effective assistance of

counsel is violated when there is both deficient performance and prejudice. 466 U.S. at 687.

Because this is a capital case, counsel’s duties were weightier and this Court’s scrutiny of their

performance is more searching. See Frierson v. Woodford, 463 F.3d 982, 993 (9th Cir. 2006)

(“We have recognized that in our analysis of IAC claims, particularly for those arising from a

death sentence, the reasonableness of counsel’s investigatory and preparatory work at the penalty

phase should be examined in a different, more exacting, manner than other parts of the trial.”).

       Under the second prong, PCR counsel must be ineffective. To measure ineffectiveness,

courts look to the deficient-performance test set forth by Strickland. See Martinez, 566 U.S. at

14. Following that test, “[t]he proper measure of attorney performance remains simply

reasonableness under prevailing professional norms.” Strickland, 466 U.S. at 688. Two

important questions arise concerning the second prong: (1) whether PCR counsel is best

analogized to trial counsel or appellate counsel when evaluating their effectiveness, and (2) what

type of prejudice must flow from PCR counsel’s ineffectiveness. Ms. Row is mindful that the

Court has addressed these issues in prior rulings. See, e.g., Creech v. Ramirez, No. 1:99-cv-224,

2017 WL 1129938, at *3–4 (D. Idaho March 24, 2017). Undersigned counsel respectfully




Petitioner’s Replacement Post-Hearing Opening Brief – 3
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 6 of 102



disagree with the earlier resolution of these questions and will briefly state their position to

preserve the record for appeal.

       With respect to the first question, Ms. Row believes that PCR counsel are most aptly

compared to trial counsel because they are obligated to conduct the same sort of sweeping,

independent investigation into the case. That is corroborated by the profession’s own internal

literature. See American Bar Association (“ABA”), Manual for Attorneys Representing Death-

Sentenced Prisoners in Postconviction Proceedings (1988), at 2 (“[PCR counsel] must not only

be thoroughly familiar with the entire record below, he must also do a great deal of independent

factual investigation outside the record.”); ABA, The Defense Function, Ch. 4 (1979), at 115

(“Since a postconviction proceeding is fundamentally an original judicial proceeding, involving

problems of investigation, preparation, and trial, the standards governing lawyers in these tasks

are essentially the same as those outlined in these standards for the defense of a criminal case.”). 5

The same rule is also supported by well-reasoned, persuasive precedent. See Trevino v. Davis,

829 F.3d 328, 347 (5th Cir. 2016) (“Martinez suggests that a similar standard should apply to

both state trial counsel and state habeas counsel.”); accord Thomas v. Kelley, No. 6:14-cv-6038,

2017 WL 1239148, at *25 (W.D. Ark. March 31, 2017).

       Another key question that arises in relation to this prong is what sort of prejudice must

accrue from PCR counsel’s ineffectiveness. There are two possibilities: (1) absent the

ineffectiveness, a substantial claim would not have been defaulted; and (2) absent the

ineffectiveness, post-conviction relief would have been awarded. Ms. Row regards the first



5
  At the Martinez hearing, there was some discussion of the ABA Guidelines, their role in the
Court’s inquiry, and the possibility of briefing the issue. See Dkt. 707 at 176–83. Undersigned
counsel stated their basic position on the Guidelines at the hearing, see id., which is simply that
they are useful as “guides to determining what is reasonable” in evaluating an IAC claim,
Wiggins v. Smith, 539 U.S. 510, 524 (2003).
Petitioner’s Replacement Post-Hearing Opening Brief – 4
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 7 of 102



option as the right one. She has already explained why she takes that view, see Dkt. 597 at 2–6,

and will stand on her prior briefing here.

       Although Ms. Row continues to respectfully disagree with the Court’s approach to these

two questions, she will use the Court’s chosen framework here. Because the Court’s framework

imposes a more demanding test than Ms. Row’s, she would also prevail—a fortiori—under her

own construction of Martinez.

       Pursuant to Martinez’s third prong, the PCR ineffectiveness must occur in “the initial

review proceeding.” Woods, 764 F.3d at 1137. As explained fully below, see infra at 45–55, the

underlying trial-IAC claims asserted below were all inadequately developed in Ms. Row’s

application for state post-conviction relief. Consequently, she easily meets this “self

explanatory” element of the test. Detrich v. Ryan, 740 F.3d 1237, 1245 (9th Cir. 2013). 6

       The fourth and final prong demands a showing that “state law required (or forced as a

practical matter) the petitioner to bring” the relevant IAC claims “in the initial review collateral

proceeding.” Woods, 764 F.3d at 1137. The Court has already rightly found the prong satisfied.

See Dkt. 600 at 10; accord Johnson v. State, 395 P.3d 1246, 1261 (Idaho 2017) (“Martinez

applies in Idaho.”).




6
  At one point during the initial PCR proceedings, the state judge averred that he was “leaving
open the possibility or option of filing a successive post-conviction petition” to raise the brain-
damage IAC claim with more facts behind it. See Martinez Hearing Exhibit (henceforth “HE”)
23 at 365. This was not a realistic suggestion. See Pizzuto v. State, 903 P.2d 58, 61 (Idaho 1995)
(ruling that IAC claims must be raised shortly after trial). In any event, there was no strategic
reason that counsel failed to do the testing after the judge denied relief. See Dkt. 701 at 65.

Where a document is available in either the lodgings or the federal docket and also available as
an exhibit at the Martinez hearing, Ms. Row has endeavored to cite to the hearing exhibit
number. For exhibits that do not have consecutive pagination throughout, Ms. Row cites the
PDF page number.
Petitioner’s Replacement Post-Hearing Opening Brief – 5
           Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 8 of 102



           B. Overarching Questions of Law

           In its order granting a Martinez hearing, the Court set forth several “points of law,” and

announced its intention to follow them unless it was persuaded to the contrary. See Dkt. 600 at

39. 7 Ms. Row pauses here to briefly take up two of the evidentiary issues highlighted by the

Court. 8

           First, the Court expressed its preliminary determination that, with respect to the

ineffectiveness of PCR counsel, “[n]ew evidence is permissible under Dickens because a

Martinez claim is not a constitutional ‘claim’ subject to” Cullen v. Pinholster, 563 U.S. 170

(2011) or 28 U.S.C. § 2254(e)(2). Dkt. 600 at 39. Ms. Row agrees completely with the Court’s

tentative assessment, which is solidly supported by the law.

           Section 2254(e)(2) provides that if a habeas petitioner “has failed to develop the factual

basis of a claim in State court proceedings, the court shall not hold an evidentiary hearing on the

claim unless the applicant” satisfies various statutory exceptions. As this Court rightly noted,

Ms. Row’s Martinez arguments are not “claims.” That is, they are not freestanding bases for the

granting of habeas relief. Rather, they are arguments for why the Court should excuse

procedural defaults imposed on trial-IAC claims. As such, they are not subject to § 2254(e)(2)

See Dickens, 740 F.3d at 1321 (“Section 2254(e)(2), however, does not bar a hearing before the



7
  The Court has already ruled that the consideration of additional evidence in these federal
habeas proceedings under Martinez is not precluded by the successive petitions provision in 28
U.S.C. § 2244. See Dkt. 600 at 10–18. Ms. Row believes that ruling is correct and assumes it
will not be revisited here, particularly as the parties have already expended considerable time and
effort in actually presenting such evidence at the Court’s own direction. If the Court is inclined
to reopen the question, Ms. Row respectfully requests an opportunity to brief the matter prior to
any decision.
8
 The Court encouraged the parties to address these points of law in “prehearing memoranda.”
Dkt. 600 at 41. No such memoranda were filed, however, and Ms. Row therefore considers it
appropriate to address the points here.
Petitioner’s Replacement Post-Hearing Opening Brief – 6
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 9 of 102



district court to allow a petitioner to show ‘cause’ under Martinez.”); see also Detrich, 740 F.3d

at 1247 (“‘[C]ause’ to excuse a procedural default under Martinez is not a ‘claim.’ A finding of

IAC by the PCR counsel under Martinez is only an ‘equitable’ ruling that there is ‘cause’

excusing the state-court procedural default.”).

       In addition, a federal habeas petitioner is only limited to the state-court record with

respect to claims that were “adjudicated on the merits in state-court proceedings.” Pinholster,

563 U.S. at 187. The challenge to PCR counsel’s effectiveness in this case was not resolved in

state court. To the contrary, the Idaho courts explicitly refused to consider those attorneys’

performance. See Row II, 21 P.3d at 900. Therefore, the analysis of PCR counsel’s performance

is not constrained to the state-court record. See Detrich, 740 F.3d at 1247 (allowing new

evidence to be admitted under Martinez because the “question of PCR-counsel ineffectiveness

has [not] been adjudicated on the merits in a state-court proceeding”).

       Moreover, the state-court diligence requirement in section § 2254(e)(2) does not apply in

the Martinez context. For when a default has been excused under Martinez, it has been excused

because PCR counsel was ineffective for failing to raise or develop a claim. See, e.g., Woods,

764 F.3d at 1137. It would be odd to prohibit a hearing on the rationale that a petitioner

insufficiently developed the record on a claim in the PCR state court when the very reason his

claim is being considered in federal court is IAC of PCR counsel. Surely, the Supreme Court did

not create a new avenue to habeas relief only to shut the avenue down at the same time. See

McLaughlin v. Laxalt, 665 F. App’x 590, 593 (9th Cir. 2016) (per curiam) (“[A]lthough a state

habeas lawyer’s errors normally are imputed to a habeas petitioner for purposes of determining

whether the petitioner has been diligent under § 2254(e)(2), such imputation makes no sense in

the context of a claim rescued from procedural default by Martinez.”).


Petitioner’s Replacement Post-Hearing Opening Brief – 7
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 10 of 102



       The fact that new evidence is permitted under Martinez is reflected by the numerous

courts that have granted evidentiary hearings, including this one in the very case at bar, see Dkt.

600, the Ninth Circuit itself, see Hill v. Glebe, 654 F. App’x 294, 295 (9th Cir. 2016) (per

curiam), and other district courts within the Ninth Circuit, see Jones v. Ryan, No. 4:01-cv-592,

2017 WL 264500, at *21 (D. Ariz. Jan. 20, 2017); Hill v. Glebe, No. 3:14-cv-5330, 2015 WL

1221386, at *7–12 (W.D. Wash. Mar. 17, 2015), aff’d, Hill, 654 F. App’x 294.

       The Court posed the same question—whether new evidence is precluded under

§ 2254(e)(2)—with respect to the underlying trial-IAC claim. See Dkt. 600 at 40–41. 9 In

positing that question, the Court recognized that it would create a “Catch-22” if petitioners had to

first show that PCR counsel were ineffective and then show that they were diligent. Id. at 40.

Again, Ms. Row’s analysis is fully consistent with the thoughts expressed by the Court. It would

indeed be irrational for the Supreme Court to have opened up a new route for challenging trial

counsel under Martinez while at the same time foreclosing the petitioner’s ability to use any

evidence to support such a challenge. The reasons why largely track the reasons, outlined above,

for why new evidence is allowed on the matter of PCR counsel’s effectiveness.

       In addition to those reasons, Martinez itself plainly envisions factual development on the

underlying trial-IAC claims. The Court there lamented that prisoners who are given inept—or

no—PCR attorneys are “in no position to develop the evidentiary basis for a claim of ineffective

assistance.” 566 U.S. at 12. Similarly, Trevino v. Thaler, 569 U.S. 413, 425 (2013), surveyed

the new evidence that could come in if the default were excused and acknowledged that a capital


9
  In granting a Martinez hearing on the question of cause and prejudice, the Court noted that it
would consider after hearing the testimony whether a second hearing was necessary on the
ultimate question of the underlying IAC claims and their merits. See Dkt. 600 at 41. Ms. Row
believes the evidence admitted at the hearing demonstrates her entitlement to habeas relief.
However, if the Court concludes that the ultimate showing has not yet been made, she
respectfully requests a second hearing to make the showing.
Petitioner’s Replacement Post-Hearing Opening Brief – 8
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 11 of 102



defense lawyer must, on post-conviction, “investigate [his client’s] background, determine

whether trial counsel had adequately done so, and then develop evidence about additional

mitigating background circumstances.” The whole purpose of these cases was to prevent a

scenario in which “no court will review” such evidence, Martinez, 566 U.S. at 11, and keeping

out new material about trial counsel would do just that.

       Finally, even if 28 U.S.C. § 2254(e) was relevant here, an evidentiary hearing would be

permissible under § 2254(e)(2)(A)(i), as relying on a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.

The Supreme Court has repeatedly applied Martinez retroactively. See Buck v. Davis, 137 S. Ct.

759, 771–80 (2017) (applying Martinez to a case in which the conviction became final in 1999);

Trevino, 569 U.S. at 421–29 (same); Martinez, 566 U.S. at 1316–21 (early 2000s).

       In the alternative, if the Court disagrees with Ms. Row’s position that she is entitled to

submit new evidence even in the absence of a diligence showing, she should be found to have

made that showing. Section 2254(e)(2) prohibits evidentiary development where “the applicant

has failed to develop the factual basis of a claim in State court proceedings.” Ms. Row has not

so failed. In her second state petition, Ms. Row alleged and sought an evidentiary hearing on her

claim that prior counsel, including PCR counsel, were ineffective because they “failed to secure

adequate testing concerning . . . brain damage.” Dkt. 333, Lodging A at 24. The Idaho courts

rejected the claim on procedural grounds. See Dkt. 333, Lodging D at 17; Row II, 21 P.3d at

900. Ms. Row took reasonable efforts to obtain factual development of her brain-damage claims

in state court, and those efforts were rebuffed. Assuming that a diligence requirement applies,

she has consequently fulfilled it. Ms. Row recognizes that the first state post-conviction

proceeding is ordinarily the one considered in a diligence inquiry. However, since the whole


Petitioner’s Replacement Post-Hearing Opening Brief – 9
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 12 of 102



point of Martinez is to allow litigation of claims neglected by the attorneys in that very same

proceeding, it would not make sense to use their omissions to Ms. Row’s detriment. The second

petition is therefore the most pertinent one here, where new PCR counsel diligently sought to

develop the claim.

       Although Ms. Row concedes that the brain damage evidence offered in her second state

post-conviction proceeding was not as fully evolved as the evidence presented in the federal

habeas litigation, it did include the key ingredients. See Dkt. 333, Lodging A at 22 & sources

cited therein. In any event, it would be curious to rule that Ms. Row had an obligation to go back

to state court yet again with additional material along the same lines. For if brain-damage

evidence was kept out as too late in 2000, any further evidence in the same category would

surely have been kept out under identical reasoning at any point thereafter. 10

       The Court opined in its March 31, 2015 order that “[t]he 28 U.S.C. § 2254(e)(1)

presumption of correctness applies to state court findings of fact that may have relevance in a

Martinez procedural default setting.” Dkt. 600 at 39. For several different reasons, the

presumption does not foreclose relief here.

       First, the presumption is categorically inappropriate in the Martinez context. Here, one of

the primary reasons the litigation is occurring at all is because of serious questions regarding the

performance of PCR counsel. It would not make sense, as an equitable matter, to give deference

to a record created by those very attorneys. See Rico-Arreola v. Smith, No. 3:13-cv-580, 2015

WL 5766263, at *2 (D. Nev. Sept. 30, 2015) (suggesting that the presumption of correctness




10
  Alternatively, if the Court decides that there is a diligence requirement that Ms. Row has not
satisfied, it should stay these federal habeas proceedings to give Ms. Row an opportunity to
present to the state courts the full factual basis for her brain-damage claims. See Rhines v.
Weber, 544 U.S. 269, 277–78 (2005); Blake v. Baker, 745 F.3d 977, 984 (9th Cir. 2014).
Petitioner’s Replacement Post-Hearing Opening Brief – 10
        Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 13 of 102



does not apply in a Martinez analysis); see also Brown v. Brown, 847 F.3d 502, 521–22 (7th Cir.

2017) (implying the same).

        Second, there are effectively no factual findings to which the presumption even could

apply. On deficient performance, the statements by the Idaho courts regarding counsel’s

mitigation presentation were conclusory assertions that the attorneys did enough. See State v.

Row, 955 P.2d 1082, 1092 (Idaho 1998) (Row I); HE 43 at 7, 9–14. There was no specific

discussion of who counsel interviewed, what records they obtained, what testing they

administered, or anything of the sort. The state courts’ analysis was thus effectively an entirely

legal one. As such, there are no factual findings to defer to—only legal questions to consider de

novo.

        On prejudice it is even more obvious that the state courts made no pertinent findings.

Evidence of brain damage was not presented at sentencing at all, so the sentencing court had no

occasion to make findings about it. See Dkt. 19, Lodging A-2 at 427 11 (stating only that Ms.

Row’s psychological “condition may be related to some organic problem with brain

functioning”). In the initial state post-conviction proceeding, counsel asserted a brain-damage

claim but then completely failed to support it with any evidence, so the state courts again were

unable to establish a meaningful record on the matter. See HE 43 at 14 (the PCR court stating:

“Since no neurological tests were ever administered to Ms. Row, there is no real way of knowing

to what extent, if any, this perceived organic condition might have affected her behavior and/or

emotionality.”); Row I, 955 P.2d at 1092 (“Finally, we note that Row has failed to provide a

record of any evidence which was not presented by trial counsel, thus failing to show any

prejudice.”).


11
  Documents in the state-court lodgings that can be cited in the format above are referenced in
that manner.
Petitioner’s Replacement Post-Hearing Opening Brief – 11
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 14 of 102



       Third, even if the presumption were relevant, it could not be applied here, as several

exceptions apply. To begin, “the material facts were not adequately developed at the state court

hearing.” Morris v. Reynolds, 264 F.3d 38, 47 (2d Cir. 2001). As discussed below, PCR counsel

wholly failed to determine and present evidence on what Ms. Row’s brain damage actually

entailed, as they failed to have done the necessary neuropsychological testing, neurological

imaging, and evaluation. See infra at 45–55. These are the crucial facts at issue now. For the

same reason—PCR counsel’s incompetence—Ms. Row was not provided “a full, fair, and

adequate hearing,” which dissolves the presumption as well. Mayes v. Gibson, 210 F.3d 1284,

1289 (10th Cir. 2000).

       In addition, the state court findings on deficient performance were not “fairly supported

by the record as a whole,” Harris v. Dennison, No. 1:06-cv-1508, 2007 WL 2398821, at *3 n.9

(S.D.N.Y. Aug. 15, 2007), aff’d, 548 F.3d 200 (2d Cir. 2000), even when that record is

considered the incomplete one before the PCR court. Judge Schwartzman’s conclusion that trial

counsel “exercised reasonable professional judgment on matters of evidentiary import and

strategic decision making,” HE 43 at 7, and the Idaho Supreme Court’s agreement, see Row I,

955 P.2d at 1092, were contradicted by the testimony at the PCR hearing. At that hearing, it

became clear that trial counsel conducted almost no mitigation interviews, collected almost no

mitigation records, and failed to provide pivotal information to their mental-health experts and/or

follow up on that information. See infra at 18–40. Having left themselves in the dark, counsel

were not in a position to make any strategic decisions, and the state courts’ conclusion to the

contrary is not supported by their own record and thus not entitled to the presumption of

correctness.




Petitioner’s Replacement Post-Hearing Opening Brief – 12
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 15 of 102



       Finally, to the extent the presumption of correctness applies, it has been rebutted by clear

and convincing evidence. The evidence relied upon here shows that trial counsel did almost

nothing to investigate mitigation and completely failed to follow up on obvious red flags

signaling brain damage. See infra at 18–40. (As noted, there are no findings on prejudice to

rebut, as no evidence of brain damage was truly presented in state court. See supra at 11.) The

presumption of correctness has no bearing here.

       One other essential rule of law to keep in mind when reviewing Ms. Row’s IAC claims is

that the prejudice arising from the various errors committed by counsel must be considered

cumulatively, and not in isolation. See Harris v. Wood, 64 F.3d 1432, 1438–39 (9th Cir. 1995)

(granting habeas relief because the petitioner’s separate claims of ineffectiveness cumulatively

demonstrated prejudice); Cooper v. Fitzharris, 586 F.2d 1325, 1333 (9th Cir. 1978) (recognizing

the availability of cumulative-prejudice arguments in the Ninth Circuit).

       The Ninth Circuit recently emphasized this point, chiding a district court for slicing a

petitioner’s IAC arguments into narrow, discrete, fact-specific inquiries in ruling on a certificate

of appealability (“COA”) instead of recognizing the common claim the arguments collectively

advanced. See Browning v. Baker, 875 F.3d 444, 471 (9th Cir. 2017), cert. denied, 138 S. Ct.

2608 (2018). Taking that more general approach, the Ninth Circuit reframed the claim as

alleging that the prisoner “was denied effective assistance of counsel by his trial lawyer’s

wholesale failure to investigate and prepare for trial.” Id. Applied here, the Browning method

suggests that the three sub-claims at issue here should be regarded as a single claim alleging trial

counsel’s failure to gather and introduce evidence of brain damage as mitigation at sentencing.

See Dkt. 600 at 37 (granting a hearing on the three sub-claims and noting that the hearing was,

with respect to all three sub-claims, “limited to organic brain dysfunction subject matter”).


Petitioner’s Replacement Post-Hearing Opening Brief – 13
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 16 of 102



Indeed, even that depiction of the sub-claims is far less general than the Ninth Circuit’s

articulation in Browning. See 875 F.3d at 471 (certifying the question of whether the prisoner

“was denied effective assistance of counsel by his trial lawyer’s wholesale failure to investigate

and prepare for trial”). 12

        Under Browning, it is also appropriate for the Court to consider various factual matters

relating to trial counsel’s representation that may be seen as not strictly contained within the sub-

claims on which a hearing was granted, but which nevertheless shed important light on those

sub-claims. That is especially true of two areas in particular: the use of Dr. Arthur Norman and

the general social-history investigation. Ms. Row acknowledges that the Court excluded certain

aspects of these areas from the hearing on the basis that they were already decided on the merits

and thus un-defaulted and not subject to Martinez. See Dkt. 600 at 22, 32–33. However, the

Court also recognized that there may be overlap between sub-claims that were allowed to go

forward to the hearing and sub-claims that were not. See id. at 30.

        In this brief, Ms. Row addresses some facts relating to the use of Dr. Norman and the

general social-history investigation because she believes—in keeping with Browning—that it is

impossible to accurately resolve the sub-claims set for hearing without taking into account those

facts. For instance, the retention of Dr. Norman is closely related to trial counsel’s failure to

present a qualified expert to testify to brain damage. That is, the ineffectiveness in not

presenting brain damage involves both the use of the wrong expert and the inextricably related

failure to use the right expert. It also involves the failure to properly prepare Dr. Norman in such

a way that would have potentially allowed him to testify about brain damage himself. In that


12
   Because the sub-claims at issue here all relate to brain damage, Ms. Row will address them
collectively. She contends that each sub-claim was prejudicial standing alone and that they were
also prejudicial in aggregate. Because of how much overlap there is between the claims and
issues here, Ms. Row incorporates every section of this brief into every other section.
Petitioner’s Replacement Post-Hearing Opening Brief – 14
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 17 of 102



way, the arguments about Dr. Norman relate to “the three claims at issue,” and they are allowed

under this Court’s pre-hearing order on the matter. Dkt. 683 at 3.

       Moreover, to defend against a finding of deficient performance, the State was clearly

attempting to lay a foundation at the hearing for an argument that trial counsel acted

appropriately on the brain-damage front because they reasonably relied upon Dr. Norman’s

investigation and findings on Ms. Row’s mental health. See Dkt. 703 at 31–33, 40–41. Ms. Row

is entitled to respond and establish that counsel’s reliance on Dr. Norman does not in fact

insulate them from ineffectiveness, as Dr. Norman was not properly prepared by the attorneys.

See infra at 25–26.

       Similarly, the general social-history investigation is inextricably tied up in the brain-

damage issue. An adequate investigation into the possibility of brain damage involves extensive

social-history work, both to provide one’s experts with the information they need in order to

properly determine whether the defendant suffers from brain damage and where it might come

from, and to establish evidence about the defendant’s behavior and experience that helps confirm

the expert’s conclusion in the eyes of the fact-finder. See infra at 30–38; see also Dkt. 669 at 5

(this Court finding that evidence from lay witnesses who knew Ms. Row is relevant to the sub-

claims at issue now because they illuminate “when the onset of Petitioner’s organic brain

anomaly and/or changes occurred and whether or how they affected her abilities that weigh into

mitigating or aggravating factors,” which “goes to both the questions of deficient performance

and prejudice of all counsel”); HE 7 at 32 13 (“[C]apital defense counsel are well advised not to



13
   Ms. Row does not yet know the details of the objections the State might have to the exhibits
she offered at the Martinez hearing that have not yet been admitted. Therefore, she will reserve
her responses to those objections for her second post-hearing brief. Because Ms. Row believes
this capital case should be decided on the fullest record possible, Ms. Row does not object to the
admission of any of the State’s exhibits.
Petitioner’s Replacement Post-Hearing Opening Brief – 15
         Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 18 of 102



rely on expert testimony without the corroborative lay witnesses whose identity and potential

evidence can only be discovered through life-history investigation. . . . [I]t is equally important

to offer well-prepared expert testimony to explain the effects of life experiences on an

individual’s functioning and behavior.”). As before, the State’s approach at the hearing confirms

the point, for it delved into counsel’s social-history investigation in order to try to shore up the

conclusion that counsel did enough on that front. See, e.g., Dkt. 703 at 14, 42–44. Again, Ms.

Row should be able to rebut that erroneous argument.

         To be clear, Ms. Row is not arguing in this brief that she should be granted relief on any

sub-claim other than the brain-damage matters covered by the Court’s order granting a hearing,

as she understands that such issues can now only be litigated on appeal. See Dkt. 600 at 22. Ms.

Row is simply submitting that these factual areas help demonstrate why she is entitled to a

granting of the writ on the three sub-claims at issue here. If the Court determines that such

matters fall outside of the instant proceedings, Ms. Row submits in the alternative, for the

reasons below, that relief is warranted on the basis of the more limited set of facts that are

directly tied to the brain-damage issue proper.

   II.      Argument

         Ms. Row has already demonstrated that the fourth prong of Martinez is satisfied, i.e., that

that state law required her to bring her IAC claims in her initial-review post-conviction

proceedings. See supra at 5. Here, she will show that she meets the first two prongs as well, by

showing that her representation at both trial and post-conviction was ineffective. In establishing

the second prong—that PCR counsel was ineffective—Ms. Row will simultaneously establish

the third prong: that the claims at issue were defaulted in those initial post-conviction

proceedings.


Petitioner’s Replacement Post-Hearing Opening Brief – 16
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 19 of 102



       The factual matter relating to deficient performance of both trial counsel and PCR

counsel is quite similar, in that both sets of attorneys failed to present the same compelling brain

damage. Likewise, the factual matter relating to prejudice of both trial counsel and PCR counsel

is identical: it comes from the impact the missing evidence has on the case. Therefore, Ms. Row

will first separately address the deficient performance of both sets of attorneys in the following

two sections, and will then address prejudice in a single section. Even if the Court finds that one

of the two prongs is unsatisfied, Ms. Row respectfully requests that both be addressed in the

interest of facilitating appellate review in this capital case. See, e.g., Abdul-Salaam v. Beard, 16

F. Supp. 3d 420, 494–501 (M.D. Pa. 2014) (finding that counsel performed deficiently in failing

to present mitigating evidence even though there was no prejudice).

       A. Trial Counsel and PCR Counsel Were Deficient

       Deficient performance is present when an attorney’s “representation fell below an

objective standard of reasonableness.” Strickland, 466 U.S. at 688. Although strategic choices

made after a comprehensive investigation are insulated from ineffectiveness, tactical decisions

made on the basis of inadequate investigation are not. See id. at 691. At trial and again in post-

conviction, Ms. Row’s attorneys fell well short of the professional standards by failing to

investigate and present critical evidence of brain damage. 14 Ms. Row will take each in turn.

Because the same duties applied at both stages, and because many of the failures by counsel

were the same, she incorporates each section into the other.




14
   Because the evidence of ineffectiveness comes not just from the Martinez hearing but also
from a host of other documents before the Court, and because this brief is making the ultimate
argument for merits relief, Ms. Row will rely on multiple sources for the following argument.
Petitioner’s Replacement Post-Hearing Opening Brief – 17
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 20 of 102



               1. Trial Counsel Rendered Deficient Performance

       There is no doubt that trial counsel had a Sixth Amendment duty to investigate and

present mitigating evidence during the relevant time period, to show that “the defendant, despite

the crime, [was] worth saving as a human being.” Mak v. Blodgett, 970 F.2d 614, 619 (9th Cir.

1992). The U.S. Supreme Court has repeatedly found deficient performance on similar claims in

cases where the trial proceedings took place before Ms. Row’s. See Sears v. Upton, 561 U.S.

945 (2010) (per curiam) (involving a 1993 sentencing); Porter v. McCollum, 558 U.S. 30 (2009)

(per curiam) (involving a 1988 sentencing); Rompilla v. Beard, 545 U.S. 374 (2005) (same);

Wiggins, 539 U.S. 510 (involving a 1989 sentencing); Williams v. Taylor, 529 U.S. 362 (2000)

(involving a 1986 sentencing). In keeping with that precedent, the Ninth Circuit has emphasized

that “[i]t is imperative that all relevant mitigation information be unearthed for consideration.”

Caro v. Calderon, 165 F.3d 1223, 1227 (9th Cir. 1999) (Caro I).

       It is equally clear that the duty to present brain damage as mitigating evidence was

established at the time. See HE 7 at 69 (noting that all five of the cases in which the Supreme

Court found counsel ineffective for failing to present mitigation at trials earlier than 1993

involved brain damage); see also Summerlin v. Schriro, 427 F.3d 623, 630, 641 (9th Cir. 2005)

(en banc) (granting habeas relief on an IAC claim where counsel failed to present evidence of

organic brain damage at a 1982 capital sentencing, and noting that “counsel should also examine

the defendant’s physical health history, particularly for evidence of potential organic brain

damage” because such material constitutes “significant mitigating evidence”). Indeed, trial

counsel were aware at the time that brain damage was a potential mitigating circumstance, see

Dkt. 707 at 143, 169, and the science existed in Boise at the time to prove it in Ms. Row’s case,




Petitioner’s Replacement Post-Hearing Opening Brief – 18
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 21 of 102



see id. at 127–28. Counsel’s abject failure to investigate and present such evidence, in the face

of obvious signs that it was present, ran directly contrary to the Sixth Amendment.

                       a. Trial Counsel’s Investigation Was Inadequate

       In death penalty cases, counsel have an obligation to begin investigating potential

mitigation as soon as they are assigned. See Outten v. Kearney, 464 F.3d 401, 417 (3d Cir.

2006); Dkt. 701 at 155. Here, that occurred on May 13, 1992, by which time it was established

that Ada County Public Defender’s Office (“ACPD”) attorneys August Cahill and Amil Myshin

would be handling the case, Dkt. 19, Lodging A-3 at 16, with Mr. Cahill serving as lead counsel,

HE 42 at 264; Dkt. 400, Lodging 2 at 8; Dkt. 707 at 137. They were assisted by their office’s

only investigator, Glenn Elam. 15 See Dkt. 707 at 137; Dkt. 703 at 11–12; HE 42 at 319–20.

       Counsel were hamstrung at the outset by a crushing caseload. Both attorneys were

juggling between 100 and 150 felony matters at the same time they were handling Ms. Row’s

capital case. See Dkt. 707 at 138–39. The defense team’s lack of training was also problematic.

Counsel’s sole investigator was Mr. Elam, who had no specialized training for his position. See

HE 42 at 319–20; Dkt. 703 at 107. From Mr. Elam’s account of his methods and his position on

the team, it is evident that he was not a mitigation investigator, but rather a fact investigator

focused on the guilt phase. See HE 42 at 322–23. There was no reason to forsake a mitigation

specialist, as they were practicing in the Pacific Northwest at the time of Ms. Row’s sentencing.

See Pinnell v. Palmateer, 114 P.3d 515, 519–20 (Or. 2005) (1994 resentencing); State v. Stenson,

940 P.2d 1239, 1279 (Wash. 1997) (1994 trial); Dkt. 701 at 157–58. Indeed, Ms. Row’s PCR

counsel hired a mitigation specialist only a year later in the same case, see infra at 46, so it was


15
  In a Strickland analysis, counsel are responsible for any deficiencies in the actions taken by
their investigator. See Wharton v. Chappell, 765 F.3d 953, 975 n.8 (9th Cir. 2014). Therefore,
when Ms. Row discusses the failures of Mr. Elam below, those failures should be understood as
going to the ultimate ineffectiveness of the attorneys who were ostensibly supervising him.
Petitioner’s Replacement Post-Hearing Opening Brief – 19
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 22 of 102



undeniably an option. Trial counsel’s failure to bring on board a professional most suited to

gathering the information they needed to stave off a death sentence is strongly suggestive of

deficient performance. See Jells v. Mitchell, 538 F.3d 478, 494–96 (6th Cir. 2008) (finding

counsel deficient for not retaining a mitigation specialist, despite one’s availability, at a 1987

trial); HE 7 at 67–68. What is more, the absence of a mitigation specialist hobbled counsel’s

investigation and prevented the defense from gathering the mitigation information they needed to

establish Ms. Row’s brain damage. Even with the absence of a mitigation specialist, however,

counsel were not relieved of the investigatory duties attendant to a death penalty case. See Dkt.

701 at 162.

       Turning to the more specific facts of the case and investigation, and by way of brief

background, on January 12, 1993, approximately a month prior to her trial, Ms. Row was

brought into the emergency room at St. Alphonsus Hospital after she attempted to commit

suicide by taking an overdose of anti-depressants. HE 15 at 63. 16 A computed tomography

(“CT”) scan was taken, which radiologist David Giles interpreted to show “mild vermian and

cerebral cortical atrophy” and recommended “clinical correlation.” Id. at 65. Trial counsel were

made aware of the hospitalization right after the suicide attempt. See Dkt. 707 at 145; Dkt. 703

at 54–55; Dkt. 19, Lodging A-3 at 38; HE 1022 at 1 17; HE 1158 at 1. The report was included in




16
  The presentence investigation report (“PSI”) is HE 15. There is consecutive pagination in the
PSI in the numbers that are handwritten and circled in the lower right-hand corner of each page.
On Ms. Row’s version of the PSI, many of those numbers are cut off. Ms. Row therefore cites to
the PDF page number on her version, which she believes is consistent with the version that is
lodged with the Court. If the Court is unable to locate any of the PSI pages cited herein,
undersigned counsel would be happy to provide more details to indicate where the document is.
17
   The descriptions in this brief of what was in the files of Ms. Row’s trial and PCR attorneys’
files, respectively, is based on undersigned counsel’s review of the boxes.
Petitioner’s Replacement Post-Hearing Opening Brief – 20
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 23 of 102



the PSI, which was prepared after the guilt phase had concluded and before the penalty phase

began—the accompanying scans were not in the PSI. See HE 15 at 65.

       Since the duty to investigate mitigating evidence begins with appointment, since medical

records are invaluable sources of mitigation, and since counsel knew about the incident, they had

a professional responsibility to seek out the paperwork generated by the hospital during the

suicide episode as soon as it was available. See Correll v. Ryan, 539 F.3d 938, 945 (9th Cir.

2008) (finding counsel deficient where he “made no inquiry into whether an X-ray or other

diagnostic test was performed to determine whether [the defendant] suffered any brain injury

following an incident in which a wall fell on [his] head”); Lambright v. Schriro, 490 F.3d 1103,

1118 (9th Cir. 2007) (finding counsel deficient where he failed to request the defendant’s

medical or hospital records despite knowing “that he had attempted suicide on two prior

occasions, and that he had been hospitalized in a psychiatric facility as a result”).

       It is not clear whether the defense obtained the Giles report before it was provided to

them in the PSI. Shortly after the trial, Mr. Cahill could not recall whether he had seen the report

prior to sentencing, though he appeared to suggest he had not reviewed it until later. See HE 22

at 16–17 (“But the last thing from my notes to him say he would like to see the hospital reports.

So that tells me he hadn’t seen the reports. Now, I think I seen them. I have the jail incident

report, which talks about what the paramedics did and the cops did. I don’t know that I saw the

hospital records until the PSI.”); id. at 41 (“[D]id I have the medical records from the hospital, I




Petitioner’s Replacement Post-Hearing Opening Brief – 21
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 24 of 102



don’t think so.”). 18 Similarly, Mr. Myshin had “no recollection of any alleged brain atrophy.”

HE 25 at 18. 19 More specifically, he did not know if he had Ms. Row’s medical records prior to

trial. Id. at 57–58. Finally, Mr. Elam did not believe that he either was directed to obtain, or that

he independently requested, any medical records from the suicide attempt, nor did he review

such records. HE 27 at 12, 30. Later, Mr. Elam added that he never heard any discussion on the

defense team regarding Ms. Row’s CT scans. See HE 42 at 325.

       It seems most likely that the defense failed to obtain the Giles report prior to trial, as no

member of the team remembers reviewing the report before sentencing. (It is clearer that the

defense failed to obtain the underlying scans, as no one suggested that they did, and Mr. Cahill

expressed doubt that he would have. See Dkt. 707 at 151.) Ultimately, though, the question is

not essential. For regardless of whether or not counsel acquired the report, they were still

ineffective. If counsel did not seek out the report, they were certainly deficient. See supra at 21.

However, even if they did secure it, they were deficient for not following up on this crucial piece

of evidence.

       “[W]hen tantalizing indications in the record suggest that certain mitigating evidence

may be available, those leads must be pursued.” Lambright, 490 F.3d at 1117. A report of brain

damage, accompanied by a radiologist’s recommendation for further medical exploration, is self-



18
   At the Martinez hearing, Mr. Cahill had no independent recollection of the Giles report, when
he saw it, or whether anyone else on the team requested it. See Dkt. 707 at 145–46. He stated
that he did not “recall making a specific request” for the records. Id. at 149. Nevertheless, he
later testified: “I think we had [the report] from discovery, not from the PSI.” Id. at 150–51.
Since Mr. Cahill suggested far closer in time to the trial that he did not believe he had the 1993
brain scan material until the PSI was transmitted to him, and since his testimony at the Martinez
hearing was so indefinite, it would be more appropriate for the Court to credit his earlier position
and conclude that he did not obtain the material prior to sentencing.
19
   Mr. Myshin did not testify at the Martinez hearing because he passed away in 2011. See
https://www.legacy.com/obituaries/idahopress/obituary.aspx?page=lifestory&pid=153013454.
Petitioner’s Replacement Post-Hearing Opening Brief – 22
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 25 of 102



evidently such a lead. See Caro v. Woodford, 280 F.3d 1247, 1254 (9th Cir. 2002) (Caro II)

(“We have repeatedly held that counsel may render ineffective assistance if he is on notice that

his client may be mentally impaired, yet fails to investigate his client’s mental condition as a

mitigating factor in a penalty phase hearing.”); Daniels v. Woodford, 428 F.3d 1181, 1204 (9th

Cir. 2005) (finding counsel deficient where he had a preliminary examination indicating mental

illness but “did not follow up on these important leads by seeking a comprehensive evaluation by

more qualified and experienced practitioners”).

       And unlike the question of whether counsel reviewed the Giles report prior to trial, about

which there is some ambiguity, there is no reasonable basis for concluding that they followed up

on the report in any meaningful way.

       The most rudimentary and indispensable way to explore a red flag for brain damage is to

bring it to the attention of a qualified expert. “Counsel has an affirmative duty to provide mental

health experts with information needed to develop an accurate profile of the defendant’s mental

health.” Caro II, 280 F.3d at 1254; accord Dkt. 701 at 164.

       Ms. Row’s attorneys had two mental health experts, Dr. Craig Beaver, a

neuropsychologist, and Dr. Norman, a forensic psychologist. In considering whether Ms. Row’s

attorneys satisfied their duty to explore the Giles report with an expert, there are thus two

questions: (1) whether they did so with Dr. Beaver; (2) whether they did so with Dr. Norman.

Both questions must be answered in the negative.

       Dr. Beaver was consulted with the defense team prior to trial. Dkt. 19, A-3 at 38; HE

178. It is clear from the record that Dr. Beaver was never provided with the 1993 CT scan or the

Giles report. See HE 114 (noting in post-conviction that Dr. Beaver did not know about the

“prior discovery or the CAT scan” and that Dr. Beaver’s “attitude toward [Ms. Row’s] diagnosis


Petitioner’s Replacement Post-Hearing Opening Brief – 23
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 26 of 102



would be absolutely changed now with the addition of the CAT scan report”); HE 42 at 121–25

(Dr. Beaver testifying at length in post-conviction to what he would have recommended to Mr.

Cahill had he known about the report); HE 22 at 42, 43 (Mr. Cahill indicating at his PCR

deposition that he did not believe he gave the report to Dr. Beaver); HE 25 at 59 (Mr. Myshin

doing the same); accord Dkt. 707 at 148 (Mr. Cahill testifying at the federal hearing: “I don’t

think I sent it to Dr. Beaver, but I don’t know that. I may have.”); Dkt. 707 at 151 (Mr. Cahill

answering the question of whether he requested the “scans underlying the [Giles] report” with

the response, “I doubt that I did”); Dkt. 703 at 151 (Dr. Beaver testifying: “That CAT scan I

didn’t know about until—as best I can tell from this note, because I don’t have an independent

recollection, I did not know about it until I talked with [the PCR investigator]”); Dkt. 701 at 130

(PCR investigator Mary Hudson 20 testifying that Dr. Beaver did not have access to the 1993 CT

at the time of trial). Since counsel had a duty to explore mitigating evidence with an expert as

soon as it was available, and since Dr. Beaver was the only expert they had worked with at the

time of the suicide attempt, it was deficient of trial counsel not to provide Dr. Beaver with the

1993 CT scan.

       Their failure to do so was actually even more deficient because it appears that Dr. Beaver

specifically requested the records. See HE 22 at 16–17 (Mr. Cahill testifying that Dr. Beaver

told him that “he would like to see the hospital reports”); Bean v. Calderon, 163 F.3d 1073,

1078–79 (9th Cir. 1998) (finding counsel deficient where they failed to give their expert

materials that he requested); Bloom v. Calderon, 132 F.3d 1267, 1277–78 (9th Cir. 1997)




20
  Ms. Hudson remarried after her involvement in the Row case and became Ms. Goody. See
Dkt. 701 at 112. Because she was known as Ms. Hudson at the time of the events at issue here,
and in the interest of uniformity, she will be referred to as Ms. Hudson throughout this brief.

Petitioner’s Replacement Post-Hearing Opening Brief – 24
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 27 of 102



(same). 21 If this request did not occur, however, counsel was still deficient. Although the State

hinted at the Martinez hearing that counsel may have been assuming that Dr. Beaver would

request any further records that he needed, see Dkt. 703 at 17, such an assumption does not

foreclose a finding of deficient performance. Regardless of whether a defense expert requests

specific information relevant to a defendant’s background, it is defense counsel’s duty to seek

out such evidence and bring it to the attention of the experts. See Hovey v. Ayers, 458 F.3d 892,

925 (9th Cir. 2006).

       Dr. Norman was retained for purposes of assisting trial counsel with the sentencing. See

Dkt. 707 at 150. By the time of sentencing, trial counsel did presumably have the 1993 brain

scan report, even if they did not have it earlier. See supra at 20–21 (describing how the report

was in the PSI); Dkt. 707 at 146–48 (Mr. Cahill testifying that it was his practice to review PSIs

as soon as they were given to him and that he doubtlessly read everything in Ms. Row’s). Now

in possession of the Giles report, counsel had an unambiguous duty to provide it to their penalty-

phase mental-health expert, Dr. Norman. See Blystone v. Horn, 664 F.3d 397, 421 (3d Cir. 2011)

(finding counsel deficient where counsel failed to provide a pre-trial competency evaluation to

an expert when the evaluation “contained clinically significant ‘red flags,’ which a qualified

expert would have found to require follow-up prior to sentencing”). But as with Dr. Beaver,

counsel did not give Dr. Norman the crucial report. Dr. Norman stated unequivocally in a sworn

affidavit: “I do know that I never saw any CT scans and was not advised that such scans had




21
  Mr. Cahill testified at the Martinez hearing that as a general matter he would give Dr. Beaver
any records he requested, see Dkt. 703 at 17, but that vague statement is outweighed by the more
specific information highlighted above, which suggests that with the hospitalization records he
did not.
Petitioner’s Replacement Post-Hearing Opening Brief – 25
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 28 of 102



shown abnormalities in Ms. Row’s brain.” HE 3, Tab 204 at 3; Dkt. 130 at 3. 22 This was in

keeping with his impression from shortly after the trial, where he stated that he did not remember

“seeing records from a suicide attempt.” HE 120 at 2.

       Although Mr. Cahill speculated that Dr. Norman did have the report because it was

contained in the PSI, HE 22 at 17; Dkt. 707 at 150–51; Dkt. 703 at 33, he had “[n]o specific

recollection” of that, Dkt. 703 at 82. Such conjecture cannot outweigh Dr. Norman’s own

definitive statement made under penalty of perjury, and the more reasonable conclusion that he

was not in fact given the scan. Mr. Cahill himself agreed. See id. at 104 (“Q. If other experts

took the position that they were not shown the 1993 CT scan, would you defer to their

recollection, given the problems that you have recalling it yourself? A. Yes, I would.”).

       The omission was incontrovertibly not strategic, as counsel themselves understood their

obligation: their method of consulting with experts on brain damage was to take brain scans and

“vet[ them] with our psychiatrist and our psychologist” and to “get a radiologist to read the thing

for us.” Dkt. 707 at 145; accord id. at 151 (“[I]f I thought it was an issue, again, I typically

would have vetted it to my doctor or my expert.”). Moreover, Mr. Cahill acknowledged that he

would have interpreted the Giles report at the time to mean that something was wrong with Ms.

Row’s brain, that further medical investigation was called for, and that he would have needed an

expert to explain to him the ramifications of the problem. See id. at 155–56.

       In any event, even if trial counsel supplied the report to Dr. Norman, they were still

ineffective. This is true first because, regardless of whether counsel provided the document, it is

nevertheless undisputed that they utterly failed to follow up with Dr. Norman on it, as they were



22
   Dr. Norman and his assistant Carla Anderson did not testify at the Martinez hearing because
they had both passed away earlier. See
http://www.legacy.com/obituaries/heraldtribune/obituary.aspx?page=lifestory&pid=86256182.
Petitioner’s Replacement Post-Hearing Opening Brief – 26
         Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 29 of 102



required to under professional standards. See Dkt. 701 at 173 (“And you want to be sure that

your expert has fully reviewed all the things that you have sent them.”). Mr. Myshin testified

that he did not follow up or do anything in response to the report indicating brain atrophy. See

HE 25 at 57–59; HE 42 at 188. In the same vein, Mr. Cahill did not recall ever discussing with

Dr. Norman the issue of brain atrophy. See HE 22 at 18; Dkt. 707 at 151. In sum, then, of the

three players involved, two deny that any follow-up occurred, and the third does not remember.

The only reasonable inference to draw is that trial counsel never approached Dr. Norman to

delve into the Giles report. Not consulting with one’s chosen mental-health expert on a

scientifically demonstrated possibility—vouched for by a neutral doctor with no interest in the

case whatsoever—is about as flagrant an instance of incompetent lawyering imaginable in the

capital context. It is even more flagrant where the report in question recommended “clinical

correlation,” HE 15 at 65, which Mr. Cahill rightfully took to mean “further testing.” Dkt. 707 at

156. There is even evidence to suggest that counsel not only failed to consult with Dr. Norman

on brain damage, but actually refused to conduct testing that might have found such damage

against his recommendation. See HE 120 at 2 (Dr. Norman stating shortly after the trial that he

believes he “requested a full scale SPECT 23 to rule out” brain damage and counsel would not “do

the test,” even though Dr. Norman desired a “full neurological”).

         Even if the Court concludes—despite strong indications to the contrary—that Dr.

Norman reviewed the Giles report and that counsel followed up with him on it, counsel were still

deficient. For counsel have a duty to seek out the appropriate expert for their case and client.

See Caro II, 280 F.3d at 1255; Mayfield v. Woodford, 270 F.3d 915, 928 (9th Cir. 2001) (en

banc); Dkt. 701 at 162–63. Ms. Row’s attorneys recognized those duties. See Dkt. 707 at 143.



23
     SPECT is an abbreviation for Single Photon Emission Computed Tomography.
Petitioner’s Replacement Post-Hearing Opening Brief – 27
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 30 of 102



In fact, counsel’s go-to expert on brain damage, had they been diligent enough to assess the

possibility, would have been Dr. Beaver. See Dkt. 707 at 144; Dkt. 703 at 15. Dr. Beaver was in

fact qualified to opine on the issue at least in terms of administering neuropsychological tests,

see HE 42 at 114–16; Dkt. 703 at 144–45, if not in terms of conducting and analyzing the

imaging that was required, see Dkt. 701 at 163, 173. (Experts for those latter tasks were also

available, as the PCR investigator showed by finding some. See infra at 46–47; accord Dkt. 701

at 165–66). Unfortunately, however, counsel told Dr. Beaver prior to sentencing that they had

no further need of his services. See Dkt. 703 at 149–50.

       Counsel also required the services of a neurologist to adequately explore the implications

of the Giles report, recommend imaging, and analyze the results of that imaging. There is no

evidence in the record that they ever retained one, a deficient omission in and of itself. See

Frierson, 463 F.3d at 990 (finding counsel deficient where he “did not seek the services of a

neurologist even when alerted to evidence of possible organic brain damage”).

       That leaves only Dr. Norman, who by contrast was not qualified to opine on brain

damage. He did not have a degree or professional experience in neurology, neuropsychology or

neuropsychiatry. See HE 3, Tab 85; HE 20 at 3832–35. Instead, Dr. Norman billed himself as

someone who specialized in “clinical” and “forensic psychology,” whose main training was in

juvenile mental health, and whose publication focus was on the organization of mental-health

systems and juvenile mental health. See generally HE 3, Tab 85. Mr. Cahill had no reason to

believe that Dr. Norman was an expert on the brain, and at the Martinez hearing he did not claim

otherwise. See Dkt. 703 at 93.

       There is also no basis for finding that counsel’s reliance on Dr. Norman precluded them

from exploring brain damage. The thrust of Dr. Norman’s testimony was that Ms. Row


Petitioner’s Replacement Post-Hearing Opening Brief – 28
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 31 of 102



demonstrated “the most extreme case” of a condition called “alexithymia,” a “sort of a rare

condition where people just seem to be totally out of touch with their feelings . . . to a severe

pathological degree where they almost don’t have words to describe how they feel.” HE 20 at

3847–48. First, contrary to Dr. Norman’s assertion that alexithymia was “in all the psychiatric

textbooks,” it was not in the Diagnostic and Statistical Manual (“DSM”) in effect at the time, the

preeminent authority on mental illness, see Moore v. Texas, 137 S. Ct. 1039, 1048–49 (2017).

Second, alexithymia was not a diagnosis but rather, as the State’s expert rightly put it at

sentencing, a “general descriptor of one’s psychological state.” HE 20 at 3926, 3929; see HE 4

at 13 (“[A]t the time of Ms. Row’s trial [alexithymia] was a highly controversial and poorly

understood construct. There was no professional consensus regarding its conceptual boundaries,

its prevalence, or its necessary and sufficient criteria.”). Third, alexithymia is not a mitigating

descriptor, as it simply paints the defendant as cold and emotionless. See HE 20, at 3847–48;

Dkt. 703 at 79–80. 24 Fourth, alexithymia did not even describe Ms. Row, who “was at times

capable of expressing a range of emotions,” HE 4 at 14, as counsel well knew, see HE 1057

(noting that fellow inmates had observed Ms. Row’s “emotional distress”); HE 1130 at 1; infra at

87. Fifth, alexithymia was not mutually exclusive with brain damage. See HE 4 at 14

(“Ironically, had Dr. Norman followed up on [his] hunch [that Ms. Row’s alexithymia stemmed

from brain damage], he may have uncovered the more established clinical entity of cerebellar

damage.”); accord HE 9 at 2; Paulk, 2013 WL 6008918, at *3 (referring to a defendant who

attributed alexithymia to brain damage). Relying on a non-mitigating, scientifically dubious


24
  It is a strong reflection of how un-mitigating alexithymia is that it has only been referred to in
two opinions as a condition that potentially mitigates a sentence, see Taylor v. Culliver, No.
4:09-cv-251, 2012 WL 4479151, at *120 (M.D. Ala. Sept. 26, 2012), aff’d, 638 F. App’x 809
(11th Cir. 2015); State v. Paulk, No. 39534, 2013 WL 6008918, at *3 (Idaho Ct. App. Sept. 10,
2013). In neither case did the defendant obtain relief, as compared to the numerous cases in
which evidence of brain damage led to favorable decisions for defendants. See supra at 18–19.
Petitioner’s Replacement Post-Hearing Opening Brief – 29
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 32 of 102



label that did not accurately describe Ms. Row would not have been a reasonable basis for failing

to investigate the far more promising possibility of brain damage. See Pruitt v. Neal, 788 F.3d

248, 272–73 (7th Cir. 2015) (finding counsel deficient where they presented intellectual

disability and not schizophrenia because the two were not “mutually exclusive” and because they

consequently “did not have to concentrate on one defense or the other”).

       Moreover, if trial counsel were relying on Drs. Beaver and Norman to look into brain

damage on their own initiative, they were deficient in yet another regard: namely, by not

equipping the experts with nearly enough social-history evidence for them to adequately evaluate

the question. Brain damage does not exist in a vacuum. It interacts pervasively with social

history, both in the sense that a defendant’s social history can illuminate the cause of the brain

damage and in the sense that social history can demonstrate the effects of the brain damage. See

Dkt. 707 at 16–20; Dkt. 703 at 174–75. For that reason, among many others, if defense counsel

wish to adequately investigate brain damage, they must educate their experts about the client’s

life story. See Dkt. 701 at 164–65. Relatedly, there is a freestanding duty to gather social-

history information for its mitigating value. See id. at 159. That is true even if brain damage is

not at issue. See, e.g., Robinson v. Schriro, 595 F.3d 1086, 1108–09 (9th Cir. 2010) (“Certain

forms of investigation are fundamental to preparing for virtually every capital sentencing

proceeding. At the very least, counsel should obtain readily available documentary evidence

such as school, employment, and medical records, and obtain information about the defendant’s

character and background.” (citations omitted)). But such a general mitigation investigation

dovetails with the brain-damage inquiry when the two are both on the table, making it doubly

important. Ms. Row’s trial attorneys abysmally failed to discharge that duty.




Petitioner’s Replacement Post-Hearing Opening Brief – 30
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 33 of 102



       Instead of undertaking the thorough, wide-ranging, independent investigation they were

duty-bound to conduct on Ms. Row’s life history, counsel relied almost exclusively on the PSI

and the materials handed over by the State in discovery, with some unspecified information

coming from Ms. Row herself. See Dkt. 703 at 14. They did so in lieu of both conducting their

own interviews and in lieu of undertaking their own record collection. See Dkt. 707 at 152, 158;

Dkt. 703 at 13–14, 76, 92, 111; HE 42 at 189–90, 288–89, 300, 307, 321–22, 325–27; HE 27 at

5–8. Counsel’s belief that the police and probation officer could do their work for them—

through discovery and the PSI—was fundamentally at odds with the law. See Wiggins, 539 U.S.

at 524 (finding counsel deficient where they chose “not to expand their investigation beyond the

PSI and [social service] records”); Lambright, 490 F.3d at 1120 (“Counsel may not rely for the

development and presentation of mitigating evidence on the probation officer and a court

appointed psychologist.”). Reliance on the PSI was made even more unreasonable by the fact

that the individual who authored it conducted very few interviews herself. See HE 15 at 24

(listing only six people who could even arguably be considered mitigation witnesses, only one of

whom had knowledge of Ms. Row during her childhood). Counsel could not simply assume that

the probation officer was serving as their mitigation investigator. Nor could counsel assume that

the author of the PSI had any training in social work or psychology, that her questioning of

witnesses would extend beyond basic areas, or that she would do interviews instead of just

getting letters. This was not someone conducting for counsel the sort of wide-ranging mitigation

investigation that they were required to do. And finally, judged even by their own low standards,

the defense team’s reliance on the PSI was not sufficient, as their own investigator never read it,

see HE 42 at 329, and as Mr. Cahill himself realized the PSI author was not his agent, see HE 42

at 309, 313; Dkt. 703 at 74, 75.


Petitioner’s Replacement Post-Hearing Opening Brief – 31
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 34 of 102



        To be clear, Ms. Row is not suggesting that counsel should have ignored the PSI as they

conducted their investigation. Quite to the contrary, the PSI was a rich source of leads on

mitigation. What was deficient was not to follow up on those leads made available by the PSI.

See Stankewitz v. Wong, 698 F.3d 1163, 1171 (9th Cir. 2012) (finding counsel deficient where

they had possession of the prior attorney’s files but “did not investigate any of the evidence

contained within them,” and noting that the fact that the attorney “had this evidence at his

fingertips but did not investigate or present it is further proof of his deficiency” (emphasis in

original)). There was a multitude of information in the PSI that would have kick-started

competent counsel into a sweeping investigation. Because the PSI was prepared five months

before the sentencing hearing, see HE 15 at 1; HE 20 at 3753, there was plenty of time to run

down the leads it contained.

        Perhaps the most ironic red flag in the PSI is the suggestion by a victim of one of Ms.

Row’s thefts, in 1982, that “a brain scan would be helpful” for figuring out what made her tick.

HE 15 at 46. A lay person, with neither medical nor legal training, had the presence of mind to

suggest neurological testing in 1982 in a minor fraud case, based only on her observations of Ms.

Row’s behavior. Ten years later, her two death-penalty lawyers had a report telling them that her

brain was damaged and calling for further testing—not to mention the 1982 suggestion itself—

and they still failed to follow up.

        More mundanely, the PSI also notes the full names of numerous relatives, both

immediate—including four siblings—and extended. See id. at 5–6. Counsel could and should

have conducted probing, in-person interviews with each of those individuals, see Doe v. Ayers,

782 F.3d 425, 438–39 (9th Cir. 2015), instead of limiting their interviews to a single sister and

possibly the mother and one other sibling, see infra at 35–36. Such interviews were made even


Petitioner’s Replacement Post-Hearing Opening Brief – 32
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 35 of 102



more obviously imperative by the evidence in the PSI that Ms. Row’s father suffered from

mental-health problems. See HE 15 at 35; Daniels, 428 F.3d at 1204. Important witnesses in

other categories likewise appear throughout the PSI, crying out for interviews by defense

counsel, including social workers, see HE 15 at 16, former romantic partners, see id. at 41, 177,

180, friends, see id. at 74, 139, 142, 169, 185, neighbors, see id. at 81, 177–78, and co-workers,

see id. at 175. The various places where Ms. Row lived over the course of her life were also

referenced in the PSI, see id. at 42–43, which would have allowed counsel or their investigator to

visit those places in search of more witnesses, see Doe, 782 F.3d at 438–39. Ironically, the only

investigator who did any traveling was the lead detective, who was amassing information to

harm Ms. Row. See HE 1153; Lambright, 490 F.3d at 1121 (“The responsibility to afford

effective representation is not delegable to parties who have no obligation to protect or further

the interests of the defendant.”). In terms of record collection, the PSI is a veritable gold mine of

sources that counsel should have contacted for documents on Ms. Row’s life, including schools,

social service agencies, medical institutions, mental health facilities, employers, and correctional

entities. See generally HE 15.

       The PSI additionally contains red flags indicating that Ms. Row’s behavior might reflect

mental-health problems, including brain damage. For instance, the PSI mentions that Ms. Row

wet her bed until she was around twelve years old, see id. at 7, a medical issue which may be

caused by impairment in neurological development, see HE 4, at 7. Other witnesses observed

Ms. Row inventing bizarre and easily disproven stories. See HE 15 at 16–17, 85–87, 153–5,

175–76. That, too, was another neuropsychological indicator of possible brain damage. See

infra at 77. So was Ms. Row’s inability to learn from her mistakes. See HE 15 at 35 (describing

that inability); id. at 33, 40 (reflecting that Ms. Row stole checks from two acquaintances in


Petitioner’s Replacement Post-Hearing Opening Brief – 33
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 36 of 102



ways that would inevitably be detected in two separate incidents only a few years apart). Ms.

Row’s penchant for lying falls in the same category. See, e.g., id. at 44, 46, 68, 74, 75, 85–88,

92, 159, 169, 182; HE 1147 at 1; HE 1196 at 2; see infra at 87.

       A great deal of material in the PSI relates to Ms. Row’s criminal history, which included

numerous offenses dating back to her adolescence, see HE 15 at 11, 12–15, a track record that

is—again—consistent with brain damage, see HE 4 at 7 (concluding that Ms. Row’s “frontal

lobe dysfunction is compatible with her lifetime of rulebreaking” and “problematic decision-

making”). Some of these crimes are particularly telling, especially the ones that involve poorly

thought-out, easily detected scams. See infra at 85–87; HE 15 at 33. In fact, the circumstances

of the capital offense itself and Ms. Row’s behavior in its aftermath should have alerted counsel

to the possibility of planning deficits. See HE 15 at 160, 166 (noting that Ms. Row purchased

insurance policies for her husband and children about two weeks before the fire, submitted a

change-of-address form on the day they died, and later claimed as her alibi that she was talking

to her psychiatrist in his car in the middle of the night). Such behavior is indicative of a

compromised ability to form reasoned plans, and should have been investigated further. See

infra at 76; HE 4 at 7.

       Still other red flags appeared in the PSI—violence in the home, neglectful parenting, and

sexual abuse of Ms. Row during her childhood. See HE 15 at 6–8, 10, 12. Those would have

presented further reasons, if any more were needed, to thoroughly investigate Ms. Row’s

background and life experiences. See Wade v. Calderon, 29 F.3d 1312, 1323 (9th Cir. 1994),

overruled on other grounds by Rohan ex rel. Gates v. Woodford, 334 F.3d 803, 815 (9th Cir.

2003). And that investigation would have provided stories about Ms. Row’s behavior that would

have both helped an expert diagnose brain damage, present neuropsychological evidence of


Petitioner’s Replacement Post-Hearing Opening Brief – 34
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 37 of 102



impairment in brain functioning, and help convince the judge that it was present and meaningful.

See infra at 64–70.

       The records that counsel failed to request and obtain were obvious and easily available.

As proof, consider the tremendous amount of records that Ms. Row’s PCR investigator promptly

obtained. See HE 151 at 1–3; HE 152. The same is true of interviews. Even the truncated PCR

investigation involved interviews with a dozen people, see HEs 112–25, 1261, and there were

dozens more that the PCR team identified, see HE 151 at 4–5. All of these records should have

been requested by trial counsel, and all of these people should have been interviewed. Instead,

trial counsel did next to nothing.

       To find sources of information on Ms. Row outside of the PSI, counsel did little more

than simply ask their client who they might talk to. See Dkt. 707 at 153–54; see Dkt. 707 at 157.

Relying on a client to manage her own mitigation investigation is not effective. See Robinson,

595 F.3d at 1110; McKinney v. Fisher, No. 1:96-cv-177, 2009 WL 3151106, at *24 (D. Idaho

Sept. 25, 2009). Such reliance is especially misplaced in a capital case where the defendant had

demonstrable problems with honesty and accuracy. See infra at 76–79; see also HE 7 at 35

(observing that “the individuals being evaluated” in capital cases “are often poor historians”).

And even that effort was remedial on its own terms. Ms. Row did in fact provide counsel with

plenty of information that would have been a great boon to a legitimate mitigation investigation,

including the names and locations of family members, friends, and co-workers. See HE 1056 at

1–2; HE 1058; HE 1061. Counsel simply never utilized the information properly, conducting

almost no interviews and collecting almost no records.

       Other than their client, there is one single person that the record confirms was

interviewed by the trial team: Terry Cornellier (now Terry Theriault), Ms. Row’s sister. See Dkt.


Petitioner’s Replacement Post-Hearing Opening Brief – 35
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 38 of 102



400, Lodging 6 at 67. Then there is the possibility that Ms. Row’s mother was interviewed, see

id. at 68, something the mother herself contradicted, see HE 1277 at 4, and Mr. Cahill’s vague

recollection that Mr. Elam tried unsuccessfully to speak with one of Ms. Row’s other siblings,

see Dkt. 707 at 153, while Mr. Elam himself indicated that he only spoke to Terry, see Dkt. 703

at 111. And that is it. It is most likely counsel interviewed a single mitigation witness (other

than the weak good-character witnesses discussed below, see infra at 37–38) and at best they

interviewed three. By any standard, that does not pass muster under the Sixth Amendment. See

Debruce v. Comm’r, Ala. Dep’t of Corr., 758 F.3d 1263, 1269–79 (11th Cir. 2014) (finding

capital defense counsel deficient where they conducted only two social-history interviews, with

the defendant and his mother, and where the only social-history witness they called at the penalty

phase was the mother).

       Even the single social-history-type interview that we know was conducted—with Ms.

Row’s sister Terry—was still conducted deficiently. For instance, Terry had important

information about how much industrial activity and waste there was in the immediate environs of

the house that she and Ms. Row lived in as children. See Dkt. 704 at 5–8. It could have been

supportive of a brain-damage theory and should also have tipped off counsel that there was a

possibility of brain damage to begin with. See infra at 70–75. Similarly, Terry could have told

counsel that she and Ms. Row both had experience with wetting the bed into their adolescence,

see Dkt. 704 at 9, and that Ms. Row had suffered potential head injuries, see id. at 10–11, both of

which should also have alerted counsel to the need for investigating mental-health issues, see HE

4 at 7. All of this information could have been obtained by defense counsel months in advance

of sentencing and should have been presented at the penalty phase. Instead, they brought her to

Idaho without telling her even that her sister had been convicted, “[k]ept [her] in the dark about


Petitioner’s Replacement Post-Hearing Opening Brief – 36
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 39 of 102



what was going on,” HE 1286 at 5, and interviewed her shortly before the sentencing for an hour

at most, see Dkt. 704 at 14–15. The defense’s interview notes also reflect brief, fairly superficial

conversations conducted on the eve of sentencing. See HEs 1069–71. For the discussion with

the defense’s only lay witness at sentencing, this was well short of the Sixth Amendment’s

requirements. See Hamilton v. Ayers, 583 F.3d 1100, 1121 (9th Cir. 2009) (finding counsel

deficient where he failed to elicit available mitigating evidence from a lay witness because he

inadequately prepared her to testify).

       Aside from the single, hurried interview of Terry, the only effort that defense counsel

made to find lay witnesses for sentencing was to ask a few people to write letters vouching for

Ms. Row’s good character. See HE 42 at 194–96; HE 1287 at 4; HE 1289 at 2; HE 1291 at 3.

This was not nearly enough. The fact that a handful of people considered Ms. Row a decent

person was not a reason to forego an investigation into mental-health mitigation, which would

have served to enhance that anemic good-character showing into a far more powerful mitigation

presentation.

       In this case in particular, the “good person” letters were only weakly helpful at best.

Several of them insisted that some of Ms. Row’s finest attributes were the care and devotion she

exhibited as a wife and mother, and some insisted that such attributes proved her innocence. See

HE 15 at 26, 46, 353–56. Given that Ms. Row had just been convicted of murdering her husband

and children, and given that the judge declared prior to sentencing that he considered it “as

strong a circumstantial case as I have ever seen,” Dkt. 19, A-6 at 3692, this appeal was

exceedingly unlikely to bear fruit, see Outten, 464 F.3d at 415 (finding counsel deficient where

his “strategy was to argue to the jury—which had convicted [the defendant] of murder

unanimously and beyond a reasonable doubt—that he was a good guy and that his life should be


Petitioner’s Replacement Post-Hearing Opening Brief – 37
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 40 of 102



spared because he was actually innocent”); HE 20 at 4057 (the sentencing judge calling

mitigation based on Ms. Row’s strengths as a mother “the ultimate irony”). This is simply not a

case where it was feasible to win a life sentence by portraying Ms. Row as a nice person.

Counsel’s only hope was to explain in a sympathy-inducing manner what had gone wrong in Ms.

Row’s life that led her to make so many serious mistakes. That explanation was brain damage

and impairment in neuropsychological functioning, and the character evidence did not absolve

counsel of their duty to investigate it. 25

        The State attempted to show at the Martinez hearing that there was more of an

independent investigation, but its effort bore no fruit. First, the State led Mr. Cahill through a

series of notes from trial counsel’s file, some of which refer to individuals who interacted with

Ms. Row at various points of her life. See Dkt. 703 at 58–60. However, when asked whether the

“notes reflect interviews conducted by the defense team or whether they might have reflected

interviews and investigation conducted by others, such as PSI investigators or law enforcement,”

Mr. Cahill responded: “I don’t think any of them are reflective of independent investigation that

we took with those witnesses other than perhaps a few, very few.” Id. at 98–99.

        A similar exchange occurred with Mr. Elam. The State showed Mr. Elam several pages

of notes listing potential witnesses, designed to “weed” out the people worth calling. See id. at

113–14. But the notes were almost certainly written with an eye to the guilt phase rather than the

sentencing. Numerous names on the notes belong to people who did in fact testify at the guilt


25
   At the PCR hearing, Mr. Myshin did his best to justify the failure to put on more mitigation
witnesses at trial on the basis that he believed such witnesses “had both good and bad things to
say about her.” HE 42 at 211. That excuse is inadequate, because (1) it does not justify a failure
to interview nearly anyone as part of a mitigation investigation, and (2) people will obviously
have negative things to say about a person convicted of murdering her husband and two children,
and counsel’s job is to deal with that negative material in the most mitigating way possible. See
Johnson v. Bagley, 544 F.3d 592, 600 (6th Cir. 2008) (“That someone may make a bad witness is
no explanation for not interviewing her first.”).
Petitioner’s Replacement Post-Hearing Opening Brief – 38
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 41 of 102



phase. Compare HE 1033, 1037, 1113, with Dkt. 19, A-3 at vi–xiv. The final page of the notes

includes a list of witnesses with two dates, see HE 1113 at 4, which was clearly a tentative list of

individuals who were set to testify during the guilt phase, see Dkt. 19, A-5 at 2863–3135.

       A glance at the defense team’s interview notes confirms that counsel were plumbing

witnesses for details that went to the perpetration of the offense and whether it was committed by

Ms. Row or instead her husband, as the defense wished to argue. For instance, there is extensive

discussion in these notes about the sequence of events around the time of the fire, Ms. Row’s

parenting, her relationship to her husband, her husband’s abusive behavior, her husband’s

mechanical ability (presumably because it related to his ability to set the fire), her husband’s

mental health, etc. See HEs 1033, 1036, 1037, 1040, 1041, 1080, 1103, 1124, 1152. A type-

written document on the witnesses is to the same effect. See HE 1081. Aside from the cursory,

passing reference, see, e.g., HE 1105 at 1, there is almost nothing in these notes reflecting

questions about Ms. Row’s childhood, head injuries, toxins, or any of the other things that a

mitigation investigation would cover. 26 In short, this was work product generated almost

entirely for the guilt phase. In fact, Mr. Elam summed it up nicely when he testified that he

basically did all of his work on the guilt phase and then whatever he happened to stumble across

was, perhaps, looked at as an afterthought for sentencing. Dkt. 703 at 143. Since the issue here

is one of penalty-phase IAC, the fact that some work was done at the guilt phase has no bearing

on the claim under consideration now, and only reinforces trial counsel’s ignorance. See Turner

v. Calderon, 281 F.3d 851, 891 (9th Cir. 2002) (“Preparing for the penalty phase of a capital trial

is the equivalent of preparing for an entirely new trial, and trial counsel must treat it as such.”).



26
  There are some documents and notes in the defense files regarding the deaths of Ms. Row’s
other children in prior incidents, as well as other old offenses, see, e.g., HE 1165; HE 1169 at 5,
but those obviously are not part of an investigation into mitigating evidence.
Petitioner’s Replacement Post-Hearing Opening Brief – 39
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 42 of 102



       Lastly, counsel failed to visit—or send anyone to visit—the town where Ms. Row grew

up, or to investigate the circumstances of that town. See Dkt. 707 at 159; Dkt. 703 at 110–12.

This is something any competent mitigation investigation would have done. See Dkt. 701 at

171–72. And it was a particularly costly omission here, since Ms. Row grew up in a setting

plagued with toxins, see infra at 70–75, something that would have both helped counsel realize

the possibility of brain damage, helped them substantiate its existence in court by establishing

that her behaviors were consistent with brain damage, and helped them point to traumatic events

in her life that likely exacerbated the brain damage, see infra at 69–71; accord Dkt. 701 at 167;

Dkt. 707 at 16–17, 21–22. Had anyone from Ms. Row’s defense team bothered to travel to her

childhood neighborhood and simply taken a look around, they would not have needed a science

degree to realize that Ms. Row was likely exposed to a highly toxic environment during her

developmental years. See infra at 70–75. At a minimum, Ms. Row’s attorneys could have and

should have interviewed more witnesses about the environment in which she grew up,

investigated the types of toxins that were poisoning the water and air around her, and explored

whether those issues could have contributed to the abnormality in her brain. This failure, too,

was deficient. See Douglas v. Woodford, 316 F.3d 1079, 1089 (9th Cir. 2003) (finding counsel

deficient where he failed to investigate the effects of the defendant’s exposure to toxins); accord

HE 7 at 34.

                       b. Trial Counsel’s Errors Were Not Reasonably Strategic

       There are no reasonable, strategic objectives that justified trial counsel’s failure to further

investigate the possibility that Ms. Row suffered from brain damage. Most significantly, Mr.

Cahill frankly denied that any tactical thought process justified his negligence: “There was no

strategic decision.” Dkt. 707 at 175. No further inquiry into counsel’s potential thought process


Petitioner’s Replacement Post-Hearing Opening Brief – 40
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 43 of 102



is necessary. See Doe, 782 F.3d at 444–45 (holding that where counsel “unequivocally said” that

he had no strategy for his failure to investigate mitigation it would not be appropriate to assume

that he acted reasonably because that would “contradict [the attorney’s] testimony rather than

fill[ ] a gap in memory, contravening the Supreme Court’s” cases); see also Duncan v. Ornoski,

528 F.3d 1222, 1237 n.7 (9th Cir. 2008) (similar).

       If the Court disagrees and continues to consider the matter further, the same result

obtains. First, it was not reasonable of Mr. Myshin to suggest in post-conviction that counsel

had no duty to investigate brain damage after Dr. Beaver tentatively described Ms. Row as

having anti-social features. See Dkt. 400, Lodging 2 at 56; HE 42 at 220. As noted, counsel

failed to provide Dr. Beaver with the information that he needed in order to make an informed

assessment of brain damage, including—most obviously—a radiologist’s report indicating that

there was brain damage, as well as the social-history information to corroborate and explain the

condition. See supra at 23–25, 30–37. Consequently, it would not have been reasonable for

counsel to rely upon Dr. Beaver’s opinion. See Frierson, 463 F.3d at 992 (rejecting a trial

attorney’s alleged reliance on the opinion of a mental health expert as a basis for not

investigating brain damage because the attorney never informed the expert of a report’s

“reference to organic brain damage”).

       In addition, Dr. Beaver’s analysis was exceedingly preliminary. See Dkt. 704 at 41. He

administered only two tests, the Minnesota Multiphasic Personality Inventory II (“MMPI II”)

and the Millon Clinical Multiaxial Inventory II (“MMCI II”). 27 See HE 178; HE 42 at 126.



27
  Mr. Cahill testified at the Martinez hearing that he “thought” he had Dr. Beaver do “some”
neuropsychological testing on Ms. Row, but that “in hindsight” he was “not so sure if that’s
accurate.” Dkt. 707 at 154. Given Dr. Beaver’s clear billing records and the fact that the
voluminous record does not reflect any neuropsychological testing by him, Mr. Cahill’s
speculation that such testing was done cannot be credited.
Petitioner’s Replacement Post-Hearing Opening Brief – 41
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 44 of 102



These are personality tests. See, e.g., Tyler v. Mississippi, 618 So. 2d 1306, 1310 (Miss. 1993).

They are not neuropsychological tests, and they are certainly not imaging. See Dkt. 707 at 63,

70, 134. As a result, the tests would have been incapable of diagnosing brain damage. See

Richie v. Sirmons, 563 F. Supp. 2d 1250, 1292 (N.D. Okla. 2008) (finding counsel ineffective

where they failed to present evidence of brain damage and relied upon “personality tests, rather

than neuropsychological tests which are designed to detect brain damage”), aff’d, 599 F.3d 1131

(10th Cir. 2010). And counsel knew the difference between the two types of instruments, see

Dkt. 707 at 154; Dkt. 703 at 77, and knew that neuropsychological testing—not personality

testing—was necessary to diagnose brain damage, see Dkt. 703 at 78, so it cannot be that they

were reasonably ignorant of the state of the science.

       The preliminary nature of Dr. Beaver’s involvement is further underscored by how

infrequent and brief his overall time investment in the case was. He met Ms. Row only twice,

each time for an hour, and both times before the trial began. See HE 178. He only did three

hours of record review. See id.; accord Dkt. 704 at 47. And he only consulted with the attorneys

once. See HE 178. As Dr. Beaver testified, his total bill to trial counsel—$875 for less than nine

hours work—was “very small” in comparison to his typical case, which often involved “20 or 30

hours of record review” and “6 to 10 hours of interviewing and collateral contact, as well as a

significant more amount of testing.” Dkt. 704 at 41. It strains credulity to imagine that this sort

of limited inquiry would have given counsel enough information about whether Ms. Row

suffered from brain damage. To summarize, Mr. Myshin’s attempt to justify his negligence after

the fact by relying on an expert that he himself failed to adequately prepare constitutes nothing

more than “post-hoc rationalizations rather than reasoned or strategic choices.” Frierson, 463

F.3d at 992.


Petitioner’s Replacement Post-Hearing Opening Brief – 42
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 45 of 102



       The State insinuated at the Martinez hearing that it would have been reasonable for

counsel to assume that Dr. Beaver’s tentative description of Ms. Row as having antisocial issues

represented an implicit determination that she did not suffer from brain damage. See Dkt. 703 at

23–24. But that conjecture does not hold water when one remembers that counsel failed to

adequately equip Dr. Beaver, see supra at 23–25, 30–37, and when one considers that Dr.

Beaver’s description was only a preliminary one and that he “hadn’t addressed organicity” one

way or the other, Dkt. 704 at 42.

       The fact that Ms. Row’s 1992 scan was interpreted as normal, see HE 3, Tab 6, does not

change the calculus. When there is an inconsistency in the evidence, counsel must pursue the

favorable pieces and see if there is a way to defuse the unfavorable pieces. See Shellito v. State,

121 So. 3d 445, 453–56 (Fla. 2013) (finding counsel deficient in failing to follow up with

conflicting evidence regarding the defendant’s mental-health issues). That is precisely what Dr.

Beaver would have told counsel had he been asked, as he should have been. More specifically,

Dr. Beaver would have advised counsel that it was necessary to have a neuroradiologist compare

the two scans, and have further testing done. See Dkt. 703 at 156. The presence of inconsistent

evidence is a reason to investigate further, not to abandon the investigation altogether. That is

especially true when the conflicting reports were never presented by trial counsel to the

appropriate experts: a neurologist and a neuropsychologist. See Frierson, 463 F.3d at 992

(finding counsel deficient where he failed to consult with a neurologist about a report indicating

brain damage and instead claimed to rely on a forensic psychiatrist).

       The absence of any justifiable ignorance is made even more manifest by the evidence

counsel did present at the guilt phase. Ironically, counsel focused heavily on brain damage in

that proceeding. But they did so with respect to Mr. Row, one of the victims, at the very same


Petitioner’s Replacement Post-Hearing Opening Brief – 43
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 46 of 102



time they were failing to develop far more fruitful evidence in the same area about their own

client. Defense counsel’s stratagem in this area at the guilt phase was to construct a theory that

Mr. Row’s damaged frontal lobe made him volatile and increased the chances that he committed

the crime to punish his wife, which included testimony from numerous mental-health witnesses,

including two psychologists. See Dkt. 19, A-5 at 2898, 2904–07, 3005–66, 3476, 3490–91. 28

This is the rare case in which we can say with total certainty that counsel could have invoked the

evidence they failed to, because it is the rare case in which they actually did so in the same trial,

albeit with reference to the wrong person. 29

       As further proof that no strategic considerations obstructed counsel from investigating

brain damage, consider the fact that Mr. Cahill did suggest to the sentencing court the possibility

of brain damage. In his sentencing memorandum, Mr. Cahill wrote that the alexithymia

supposedly afflicting Ms. Row “[m]ay be related to [an] organic problem with brain

functioning.” HE 21 at 4. At the Martinez hearing, Mr. Cahill elaborated on why he included

this line in his pleading: “[M]y belief is that even though people who are ill are responsible for

their actions, if you will, . . . a person who is sick somewhat has less volitional control over

. . . their behaviors than someone who is not sick.” Dkt. 707 at 169. That is quite right. It is just

that counsel identified a non-existent sickness rather than finding the one lurking under their


28
  At the Martinez hearing, the State appeared to suggest that the defense considered using Dr.
Janet Albee as a mental-health expert in mitigation, see Dkt. 703 at 68–69, but the record clearly
indicates that counsel only consulted Dr. Albee on Mr. Row’s brain damage, see HE 1140; Dkt.
19, A-5 at 3286. There is no evidence that trial counsel conferred with Dr. Albee about Ms.
Row’s mental health and there is no basis to find the attorneys effective on that ground. See
Hamilton, 583 F.3d at 1115 (finding counsel deficient and discounting three interviews that the
context clearly showed to be about the guilt phase).
29
  Counsel’s strategy at the guilt phase plainly did not preclude presentation of brain damage at
sentencing, as the attorneys did not rely on an innocence theory at the penalty phase, and indeed
did present mental-health evidence, albeit weakly and ineffectively. See HE 20 at 3783–3804;
Dkt. 707 at 165–66.
Petitioner’s Replacement Post-Hearing Opening Brief – 44
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 47 of 102



noses. See Hooper v. Mullin, 314 F.3d 1162, 1170 n.5 (10th Cir. 2002) (“[D]efense counsel

specifically chose a defense strategy that required presentation of psychological evidence in

mitigation. Having made that strategic decision, counsel’s presentation of evidence without

further investigation and in an ill-informed and unprepared manner resulted in constitutionally

ineffective assistance.”).

       As this Court noted at the Martinez hearing, “given the gravity of a death penalty case,

. . . there is a heightened obligation to pursue all reasonable lines of inquiry that might provide

evidence of mitigation in the penalty phase of the proceeding.” Dkt. 707 at 182. Trial counsel

had such a line of inquiry dropped in their laps in the form of a report from an independent

doctor finding brain damage and suggesting further exploration, thus alerting them that one of

the most powerful mitigators in the capital world was present. They failed to conduct that

exploration, and they were grossly deficient as a result.

               2. State Post-Conviction Counsel Rendered Deficient Performance

       PCR counsel’s performance on brain damage was even more defective, as they actually

saw the potential of brain damage and still failed to explore or present it in any meaningful way.

The Court noted at the close of the Martinez hearing: “Given the fact that Ms. [Hudson] brought

to the attention of [PCR counsel] the abnormal 1993 CT scans, I think that establishes deficient

performance under Strickland.” Dkt. 705 at 44. That is exactly right. Deficient performance is

about as stark here as it possibly could be, and the Court’s analysis on this point could be nearly

as concise as its statement at the hearing was. Nevertheless, in the interest of preserving a full

record for a potential appeal, Ms. Row will offer here a more elaborate explanation of PCR

counsel’s deficient performance. 30


30
  In the interest of economy, any argument in the trial-counsel section that is relevant here is
incorporated by reference and will not be repeated.
Petitioner’s Replacement Post-Hearing Opening Brief – 45
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 48 of 102



       Ms. Row was represented in post-conviction by lead counsel Rolf Kehne and his law

partner John Adams. See Dkt. 701 at 11, 37. They were assisted by Ms. Hudson, a mitigation

specialist. See id. at 12, 37, 113. Although incomplete in many respects, a fairly extensive

investigation was indeed conducted by Ms. Hudson. The problem was that counsel failed to

make use of and further develop the tremendously important information Ms. Hudson uncovered.

       Most significantly, Ms. Hudson obtained definitive recommendations from several

mental-health specialists that the 1993 CT scan constituted serious evidence of brain damage,

and that further testing was essential. See HE 110 (Ms. Hudson indicating in a memorandum

that she interviewed Dr. Jonathan Pincus, the head of neurology at Georgetown University

Hospital, who recommended a magnetic resonance imaging (“MRI”) scan, a single-photon

emission computed tomography (“SPECT”) scan, a battery of neuropsychological tests, and a

neurologic exam); 31 HE 33 at 13 (Ms. Hudson stating in an affidavit that Dr. Pincus felt that Ms.

Row’s brain damage “undoubtedly has associated behavioral and personality effects”); HE 114

at 2 (Ms. Hudson reporting to PCR counsel that once Dr. Beaver saw the 1993 CT report, he

recommended “a more thoroughly charged neurocognitive exploration of the issues,” including

the administration of a series of neuropsychological tests); HE 130 (Dr. Donald True, a clinical

and forensic psychologist, recommending to Ms. Hudson that a series of neuropsychological

tests be administered and a neuropsychological specialist be hired). The interview with Dr.

Beaver should have been particularly enticing to PCR counsel, as he indicated that his previous




31
   The Pincus interview memorandum was sent to PCR counsel by fax. See Dkt. 701 at 124; HE
110. More generally, Ms. Hudson sent all of the records she amassed to counsel. See Dkt. 701
at 116. She also told them about the brain-damage issue by phone. See id. at 120. Ms. Row’s
PCR attorneys reviewed everything that was given to them by Ms. Hudson, see id. at 16, 43,
making them presumptively aware of the recommendations she passed along to them from
experts.
Petitioner’s Replacement Post-Hearing Opening Brief – 46
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 49 of 102



diagnosis of a personality disorder “would be absolutely changed now with the addition of the

CAT scan report.” HE 114 at 2. PCR counsel thus had in their hands proof that the trial

attorneys deprived their own expert of information that would have moved him from a highly

adverse diagnosis in a far more positive direction.

       There is no question that counsel recognized the significance of these leads. In an

affidavit, Mr. Kehne referred to them as “facts which I believe scream out for consideration by a

mental health professional,” and noted that he needed “more time and money to develop and

present this information.” Dkt. 19, B-10 at 146–47. Indeed, counsel presented the

recommendations from Dr. Pincus for further testing to the court, in the form of an affidavit from

Ms. Hudson. See id. at 153–54.

       Despite this mountain of evidence staring them in the face and uniformly demanding a

full neuropsychological workup and imaging, PCR counsel inexplicable failed to do any of that.

On the day of the evidentiary hearing, counsel had not arranged for neuropsychological testing,

not pursued additional brain imaging, and not consulted with a medical imaging expert. See HE

42 at 89–92. In a word, counsel had done none of the things that multiple experts—and their

own investigator—had strongly told them they had to do. With such a patent lapse, deficient

performance can be found on that basis alone. See Bean, 163 F.3d at 1079 (“[W]hen testing

requested by expert witnesses is not performed, . . . a capital defendant has not received effective

penalty phase assistance of counsel.”); Daniels, 428 F.3d at 1204 (finding counsel deficient

where he had a preliminary examination indicating mental illness but “did not follow up on these

important leads by seeking a comprehensive evaluation by more qualified and experienced

practitioners”).




Petitioner’s Replacement Post-Hearing Opening Brief – 47
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 50 of 102



       Having done none of the legwork necessary to develop their case, despite the blueprint

provided for them by their experts and investigator, the hearing was an unmitigated calamity for

PCR counsel. The only brain-damage “expert” 32 called was Dr. Beaver, who of course did not

have the results of any of the testing and imaging that he and the other doctors had

recommended, since counsel had failed to arrange for that testing and imaging. The most Dr.

Beaver could do was to reiterate, once again, the work that needed to be done to explore the

possibility of brain damage. See HE 42 at 121–31. The attorneys themselves harbored no

illusions about their failure to prove the case. At the close of the hearing, PCR counsel argued

not that they had prevailed on their claim, but rather that they should be given a continuance to

do the testing and imaging their consultants had told them to do months ago, see id. at 331,

which was of course denied, see id. at 365.

       It is unclear exactly why counsel never took the unanimous and forceful recommendation

of every expert their own investigator had contacted, or why they never capitalized on the

investigator’s own work. That said, there appear to be a series of factors that played a role. Two

of the predominant issues were time and money. As a preliminary matter, these concerns—no

matter how they played out—would not justify counsel’s failure to accomplish the tasks they

needed to accomplish. See Daniels, 428 F.3d at 1205 (finding counsel ineffective where it was a

“lack of time and funding—and not a strategic choice—that hampered [defense counsel’s]

representation and ability to present mitigation evidence”). Setting that well-established rule of

law aside, counsel did not reasonably handle the time and money issues.




32
   There is some ambiguity as to whether Dr. Beaver was truly called as an expert, rather than as
a fact witness. The State itself subpoenaed Dr. Beaver to testify at the hearing, see HE 42 at 133,
which presumably would not have happened if he had been the other side’s expert.
Petitioner’s Replacement Post-Hearing Opening Brief – 48
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 51 of 102



       Starting with time, the PCR attorneys put themselves unnecessarily in an untenable

position. PCR counsel were assigned to the case at least as early as March 10, 1994. See HE 20

at 4063. On June 30, 1995, the evidentiary hearing was given a final setting—after several

continuances—of January 8, 1996, more than six months in the future. See Dkt. 19, B-10 at 170,

172. Counsel knew there was little to no chance the hearing would be postponed. As their notes

reflected, “[t]rial date is firm, barring catastrophe.” HE 1215 at 2. The judge had said as much.

See HE 35 at 1 (“No further continuance will be granted.”). Still, in those six months—from the

June 30, 1995 scheduling order to the January 8, 1996 hearing—counsel did not file a motion for

a continuance. See Dkt. 19, B-10 at 182–97; Dkt. 19, B-11 at 198–208. Instead, they showed up

on the day of the hearing—January 8, 1996—when the State and the court were understandably

expecting to hear testimony, and pleaded in person for more time. See HE 42 at 89–92. It is

difficult to conceive of a more deficient act than for counsel to appear at an evidentiary hearing

set six months earlier, having not submitted any request for an extension, with no evidence to

present. See Dkt. 701 at 155.

       Aside from being late, the request for an extension was also unsupported, as counsel had

not even begun to conduct the testing and imaging that they had been instructed by their experts

to do long ago. See HE 43 at 15. Inevitably, PCR counsel’s gambit was rejected by the court as

based on “conjecture and speculation,” HE 42 at 94, 110. 33 In summary, PCR counsel’s

handling of the timing issue was a fiasco that in no way excuses their failure to conduct the

further testing and investigation that was manifestly necessary.


33
   At the close of the hearing, PCR counsel suggested that the court was allowing them to
continue their investigation and that they might “convince somebody to speedily try to do this
neuropsychiatric evaluation.” HE 42 at 371. But there is no evidence that evaluation ever
occurred and there was no strategic reason for that either. See Dkt. 701 at 63 (Mr. Kehne
testifying: “Q. Do you believe there was a strategic reason for not trying at that point? A. I am
certain there was not.”).
Petitioner’s Replacement Post-Hearing Opening Brief – 49
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 52 of 102



       Counsel’s issues with punctuality were indisputably not tactical. Mr. Kehne frankly

acknowledged as much when discussing his failure to hire experts in time. See Dkt. 701 at 55

(“[I]t’s just as patent and apparent as it can be that we dropped the ball” and “[t]here couldn’t

possibly be” a strategic reason for the dilatory work on the brain-damage issue). He did the same

when it came to his failure to file a written motion for a continuance in advance of the hearing.

See id. at 56 (“The judge ha[d] said . . . there will be no more continuances, and a lawyer has to

take a judge at his word when he says something like that. And we knew we weren’t ready, but I

don’t know why we didn’t file something.”).

       PCR counsel’s billing records further demonstrate that counsel’s issues with timing were

in no wise strategic. See generally HE 47. As those records show, counsel were devoting a

paltry amount of time to the case for the vast majority of their representation. 34 They only

increased their investment when they were scrambling to belatedly prepare for a deadline or

court appearance, as in June 1995 when they had to cobble together a petition, see id. at 49–

52,and again in January 1996 when they had to throw something together for the evidentiary

hearing. See id. at 34–36, 94–96. Perhaps most telling of all, the month in which counsel

dedicated the most time to the case was February 1996, see id. at 89–92, 97–98, which came

after the evidentiary hearing for which they were so unprepared. By contrast, counsel only billed

4.6 hours for December 1995, see id. at 32–34, the month when extensive investigation was most

crucial to marshal evidence for the January 8, 1996 hearing. These are not statistics associated

with counsel diligently working on a capital case. They are statistics associated with counsel


34
   The statements that follow about counsel’s billing records in this paragraph are supported by
citations to an exhibit that was admitted at the evidentiary hearing. See HE 47. In Ms. Row’s
original opening brief, she attached a chart based on the information from that same hearing
exhibit. See Dkt. 717-3. The chart did not contain any facts other than those in the exhibit, and
was prepared simply to synthesize and simplify that information, which was properly introduced
at the hearing.
Petitioner’s Replacement Post-Hearing Opening Brief – 50
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 53 of 102



falling tremendously behind due to a wildly inadequate amount of investigation and then

struggling futilely to catch up. 35

        The chronology of Ms. Hudson’s investigation further forecloses any holding that

counsel’s dilatory conduct was defensible. The critical recommendations from experts for

further testing and imaging first appeared on counsel’s radar in mid-June 1995. See HEs 110,

114; see also HE 33 at 6 (Mr. Kehne stating in a June 16, 1995 affidavit: “Medical imaging

procedures have shown Robin to suffer from gross brain atrophy.”). Counsel had the next seven

months to act on the advice. And yet the only work counsel did was more or less on the eve of

the hearing. It was not until five weeks before the hearing that counsel reached out to Dr.

Beaver. See HE 70. Even then, the majority of Dr. Beaver’s work at that time consisted of

evaluating the records and tests that had already been prepared, not conducting the further

investigation that everyone agreed had to be done, and which was never done on PCR counsel’s

watch. See HEs 70, 71. The only consultation between PCR counsel and Dr. Beaver was on

December 28, 1995, 36 less than two weeks before the January 8, 1996 hearing, see HE 71, even

though counsel had known for months that further testing was necessary, cf. Bean, 163 F.3d at

1078 (finding counsel deficient where they received a recommendation for neuropsychological

testing from their expert but did not conduct the testing “until the weekend immediately

preceding the penalty phase, approximately ten months later”).

        The money question is somewhat murkier, but equally unavailing as a defense against

ineffectiveness. There is no question PCR counsel were under serious economic strain at the


35
 To the extent counsel’s errors resulted from preoccupation with other cases, see HE 28 at 2;
HE 66, at 2; Dkt. 19, B-10 at 67, 70–71, that does not render their omissions reasonable, see
Daniels, 428 F.3d at 1205; Lockett v. Anderson, 230 F.3d 695, 711 (5th Cir. 2000).
36
  The dates of the consultations in Exhibits 70 and 71 are cut off but Dr. Beaver clarified the
days referred to above at the Martinez hearing. See Dkt. 703 at 157–58.
Petitioner’s Replacement Post-Hearing Opening Brief – 51
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 54 of 102



time of the Row case. See HE 69 at 25; Dkt. 701 at 13, 40. How those financial pressures

affected counsel’s performance is less obvious.

       After unsuccessfully seeking funding decisions from the court, see HE 29; Dkt. 16, B-10

at 113, PCR counsel turned to the ACPD, and through ACPD, the county, for their funding

needs. See Dkt. 701 at 41–42, 81. PCR counsel would then commit to making various

expenditures, in the hope that the county would ultimately foot the bill. See id. at 57–58. There

is conflicting testimony about whether monetary issues were an obstacle to a brain-damage

workup. Compare Dkt. 701 at 19 (Mr. Adams testifying that he believed the judge had denied

“requests for resources” to conduct testing), with id. at 51, 57, 82; HE 46 at 2, 7, 10, 14, 18 (Mr.

Kehne testifying that he had no recollection of being denied resources for testing but did feel

constrained in his expenditures by the fact that Ada County could refuse to cover services he had

already committed to and terminate their contract without cause). Since Mr. Kehne was lead

counsel and appeared to remember the details of the case better than Mr. Adams, and since the

record does not appear to reflect any invoices from PCR counsel being denied by Ada County or

the ACPD, it is most likely that Mr. Kehne’s testimony is closest to the true story.

       As stated at the outset, it does not matter—in the final analysis—how the money issue

played out, for counsel were deficient regardless. If they did not request the resources to conduct

the necessary neuropsychological investigation, they certainly had no strategic reason for not at

least trying and making the record. See Dkt. 701 at 102 (Mr. Kehne testifying that he would not

have refrained from requesting money because he thought there was a possibility it would not be

given to him); Correll, 539 F.3d at 950 n.4 (discussing “the importance of creating a record for

review, even if the trial judge likely would be unsympathetic”). And if they requested funding in

some form that was not memorialized by the record, and were denied, they were still ineffective,


Petitioner’s Replacement Post-Hearing Opening Brief – 52
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 55 of 102



because the failure to do the work would still not come from a strategic decision. See Daniels,

428 F.3d at 1205. 37

       We can be certain that counsel had no tactical motivation for failing to present evidence

of brain damage because they did in fact try to present it. At the close of the post-conviction

proceeding, counsel were doing their utmost to get more time to offer the very brain-damage

evidence that they were ineffective for not gathering earlier. See supra at 48. Consistent with

this record, the PCR attorneys at the Martinez hearing both disclaimed any sort of strategic

reason for their failure to follow up on the brain damage. See Dkt. 701 at 51 (Mr. Kehne

testifying that he was incapable of “even imagin[ing] a strategy that would call for not getting

this testing done”); id. at 59 (Mr. Kehne testifying that lay witnesses were not called to support

the brain-damage claim because counsel “just weren’t prepared,” even though there was no

“reason not to give the court the benefit of what they had seen and observed”); id. at 32–33 (Mr.

Adams disclaiming a strategic reason for the omissions). This was not strategic.

       Technical and justifiable ignorance on the part of post-conviction counsel was not to

blame for their failures. They knew exactly what the recommendations from the experts meant.

See id. at 46–49. They also knew that the tests administered to Ms. Row by Dr. Beaver would

not have been capable of reliably detecting brain damage. See id. at 106.

       At the Martinez hearing, Mr. Kehne suggested that Ms. Row “had used enough alcohol

possibly to cause some organic changes” in her brain. Id. at 86. Ms. Row believes that Mr.

Kehne’s recollection here was flawed, as the record does not corroborate that proposition.

Nevertheless, even if that was Mr. Kehne’s sense, it was not Mr. Kehne’s reason for failing to


37
  Another contributing factor to the PCR attorneys’ inadequate performance were trial counsel,
with whom they were such intimate friends as to consider themselves “brothers” and with whom
they had worked closely at the ACPD, leading them to temper their ineffectiveness claims. See
Dkt. 701 at 12–13, 85–86, 173–74.
Petitioner’s Replacement Post-Hearing Opening Brief – 53
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 56 of 102



investigate further, which was instead—by his own admission—sheer negligence and lack of

preparedness. See supra at 53. Nor would the possibility of alcohol as a contributing factor have

justified a failure to investigate the brain damage, to ascertain exactly what had caused it. See

Correll, 539 F.3d at 949 (“An uninformed strategy is not a reasoned strategy. It is, in fact, no

strategy at all.”). Indeed, had counsel actually investigated the matter fully, they would have

discovered that alcohol abuse did not in fact play a role. See infra at 61. And even if it had, the

brain damage would still have been mitigating. See Sears, 561 U.S. at 949.

       This Court has suggested that the IAC-on-appeal standard might have some bearing in

evaluating the deficient performance of post-conviction counsel. See Creech v. Ramirez, No.

1:99-cv-224, 2016 WL 8605324, at *12 (D. Idaho Jan. 29, 2016). As argued above, Ms. Row

respectfully disagrees with that approach, and maintains that the trial-IAC framework controls.

See supra at 4. Nevertheless, Ms. Row also prevails when the case is viewed through the

appellate lens.

       In evaluating appellate IAC, some courts have conducted a comparative analysis,

juxtaposing the claims that were raised with those that were passed over. See, e.g., Fagan v.

Washington, 942 F.2d 1155, 1157 (7th Cir. 1991). As a threshold matter, Ms. Row submits that

no such comparative analysis is necessary or appropriate, even if the Court applies the appellate-

IAC test, because when “appellate counsel fails to raise a claim on appeal that is so obviously

valid that any competent lawyer would have raised it, no further evidence is needed to determine

whether counsel was ineffective for not having done so.” Eagle v. Linahan, 279 F.3d 926, 943

(11th Cir. 2001). Rather, the “failure to raise it, standing alone, establishes [his]

ineffectiveness.” Id. That is what happened here. PCR counsel knew about the possibility that

their death-sentenced client suffered from significant brain damage. They knew that trial counsel


Petitioner’s Replacement Post-Hearing Opening Brief – 54
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 57 of 102



had not presented any evidence of such a condition. And they knew that several experts

recommended testing. To not do the testing and present the results is so transparently inept that

the failure, on its own, demonstrates deficient performance.

       If the comparative test is used, the result remains the same. First of all, when juxtaposing

the PCR petition generally with the fully developed brain-damage claim, there can be no real

dispute that the latter is far stronger than anything in the former. The PCR petition is a fourteen-

page hodgepodge consisting of about six pages of boilerplate challenges to the death penalty that

could have been made in any capital case in Idaho and about eight pages of weakly explained

and supported arguments on Ms. Row’s case in particular. See HE 32. This is self-evidently not

a situation where counsel were winnowing. Consider, for example, the PCR petition’s claim that

trial counsel were ineffective for failing to argue that the sentencing court was constitutionally

required to engage in “proportionality review.” Id. at 9. The idea that such review was

necessary under the Constitution had been flatly rejected more than a decade earlier by the U.S.

Supreme Court. See Pulley v. Harris, 465 U.S. 37, 880 (1984). To state the obvious, an attorney

cannot be found ineffective for failing to raise a losing claim. See Matthews v. State, 839 P.2d

1215, 1222 n.2 (Idaho 1992) (“A claim of ineffective assistance of counsel cannot be predicated

upon counsel’s failure to argue meritless issues.”). Raising such hopeless claims, while failing to

develop much stronger ones, meant that the petition was “doomed from the beginning,” Brown,

847 F.3d at 514, further dictating a ruling that PCR counsel rendered deficient performance.

               3. Conclusion to Deficient Performance

       Trial counsel ignored a doctor’s finding of brain damage and his recommendation for

follow-up, and PCR counsel then ignored their own experts’ recommendation for testing and

imaging. Both sets of attorneys were deficient.


Petitioner’s Replacement Post-Hearing Opening Brief – 55
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 58 of 102



       B. Prejudice

       Under Strickland, to satisfy prejudice, it must be established that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. In establishing prejudice, Ms. Row need not

demonstrate that the evidence relating to her brain atrophy would necessarily have overcome the

aggravating circumstances, Williams, 529 U.S. at 398, only that it “undermine[s] confidence in

the outcome,” Strickland, 466 U.S. at 694. What the record needs to show—and clearly does—is

that the evidence taken as a whole might have influenced the trial court’s appraisal of Ms. Row’s

culpability and deservingness of mercy. See id.; see also Daniels, 428 F.3d at 1210 (finding

prejudice because the jury “was never exposed to meaningful mitigation evidence that may have

meant the difference between a life or death sentence”). 38

       All the experts at the Martinez hearing in this case agreed on three fundamental

principles. First, brain imaging of Ms. Row demonstrates that she has cerebral cortical atrophy.

Second, this atrophy was present at the time of her capital sentencing in 1993. And finally,

neuropsychology was sufficiently advanced at the time to understand that this atrophy could

have impacted Ms. Row’s functioning and behavior. Without question, evidence of this

significance undermines confidence in the result.


38
  In considering prejudice, it is worth taking into account that Ms. Row was sentenced under an
unconstitutional regime, as a judge determined her punishment without the participation of a
jury. See Ring v. Arizona, 536 U.S. 584, 608–09 & n.6 (2002). By the narrowest of margins,
Ms. Row was deprived of the benefit of that landmark rule. See Schriro v. Summerlin, 542 U.S.
348, 358 (2004). Nevertheless, it merits mention that Ms. Row would never have been
sentenced by a single judge had she been given a constitutional penalty phase, and she would be
given a sentence by a jury if she obtains relief here, as she should have been given originally, and
before which she would be even more likely to receive a life sentence now. See Idaho Code
§ 19-2515(3)(b) (allowing a single juror to forestall a death sentence); see also Mann v. Ryan,
828 F.3d 1143, 1162 (9th Cir. 2016) (Thomas, C.J., concurring in part, dissenting in part) (noting
the relevance of Ring to a judge-imposed death penalty despite its non-retroactivity).

Petitioner’s Replacement Post-Hearing Opening Brief – 56
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 59 of 102



       Counsel’s performance at sentencing left an inaccurate picture of Ms. Row in material

respects. As a direct result of trial counsel and PCR counsel’s failures, 39 there was an absence of

powerful and readily available evidence of brain injury, a category of mitigation evidence which

would both mitigate Ms. Row’s moral culpability and undercut the State’s presentation of

aggravating evidence at sentencing. Had state defense counsel simply taken a step towards the

compelling mitigation evidence right in front of them, they could have “alter[ed] the entire

evidentiary picture.” Strickland, 466 U.S. at 696.

       Ms. Row will first address the mitigating value of the evidence and will then explain how

it would have defused the State’s aggravation.

               1.   Presentation of Mitigating Evidence

       The mitigating nature of Ms. Row’s brain damage comprises three categories: (1) the

brain damage proper; (2) the etiology; and (3) the neuropsychological effects.

                       a.   Mitigating Effect of the Brain Damage

       Ms. Row suffers from an abnormality of her cerebellum, atrophy in the cerebral cortex in

general, and also in the parietal lobe. Dkt. 707 at 14–15; see also Dkt. 704 at 63 (testimony of

State’s expert Dr. Roger Moore that “there was cerebellar hypoplasia particularly in the

supravermian, and then there was some cortical atrophy predominantly found around the parietal

lobes”); Dkt. 705 at 9, 12 (testimony of State’s expert Dr. Arthur Kowell that there was

“cerebellar atrophy, and there was some cerebral cortical atrophy” and additionally that there

was damage in the parietal lobes). This brain abnormality has impacted her neuropsychological



39
  Because this section deals with both trial counsel and PCR counsel, it will henceforth refer to
them collectively as “state defense counsel.” Most of the caselaw deals with trial IAC, so Ms.
Row will use language discussing the effect the unpresented evidence would have had on
sentencing, but she is still addressing the effect it would have had in post-conviction at the same
time.
Petitioner’s Replacement Post-Hearing Opening Brief – 57
         Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 60 of 102



functioning, Dkt. 707 at 69, and existed at the time of trial and even beforehand, id. at 14–15, 70.

It “is going to affect her in the supermarket, it’s going to affect her interacting with her kids. It’s

not something that comes and goes like an infection. It’s part of how she is wired, and it’s going

to permeate, really, every aspect of her life.” Id. at 116–17.

           Various neurological and neuropsychological terms have been utilized in the course of

these proceedings (“frontal lobe dysfunction,” “frontal lobe syndrome,” “cerebellar cognitive

affective disorder”). What is relevant to the questions facing the Court is not what label is placed

on Ms. Row’s neurological condition, but what the imaging showed and what thorough

neuropsychological testing at the time of Ms. Row’s capital sentencing would have revealed—

“regardless of the label, the identifying neurological source for the impaired behavior would

have been evident back in the ‘90s or the ‘80s or the ‘70s, frankly . . . . [T]he importance is that

there is a structural defect in the central nervous system that is fueling these behavioral and

functional manifestations.” Id. at 117–18; see also Dkt. 705 at 13–14 (testimony Dr. Kowell that

“you could call it ‘atrophy’ or you could call it ‘hypoplasia.’ Whatever it is, it’s not a normal

size.”).

           The CT imaging conducted pretrial in February1993 indicated vermian and cerebral

cortical atrophy. See HE 15 at 65. Subsequent imaging in 2001 and 2016 confirmed these

findings. See HE 1 at 14; HE 3, Tabs 194, 195, and 205; see also Dkt. 705 at 11, 22 (testimony

of Dr. Kowell that there was consistency of the imaging studies from 1992 to 2016). Ms. Row’s

brain atrophy is clearly demonstrated in the most recent 2016 imaging. 40 In Image A, below, is a

view of the frontal lobe and cortex in which the atrophy in Ms. Row’s cerebellum can be clearly

seen with large gaps in brain tissue in the parietal region and between the cortex and the



40
     These slices are representative images of the atrophy present.
Petitioner’s Replacement Post-Hearing Opening Brief – 58
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 61 of 102



perimeter of the skull. Dkt. 707 at 28. “The cerebellum, which is down here attached to the

brainstem, the structure you see that looks like a shrunken broccoli, is the vermis. And that’s

what’s markedly abnormal in Robin’s case.” Id. Image B demonstrates again a clearly visible

absence of brain tissue the atrophy in the back part of Ms. Row’s brain tissue “in the back part of

the brain.” Id. at 30.




             Image A: HE 3, Tab 205                         Image B: HE 3, Tab 205
             (Series 1 Slice 5 of 29)                       (Series 1 Slice 26 of 29)

       Image C demonstrates the atrophy in the corpus callosum and the cerebellum showing

abnormalities in both. Dkt. 707 at 30. Image D demonstrates the atrophy of the parietal lobe of

Ms. Row’s brain. Id. at 31.




             Image C: HE 3, Tab 205                         Image D: HE 3, Tab 205
            (Series 2 Slice 84 of 176)                     (Series 2 Slice 103 of 176)




Petitioner’s Replacement Post-Hearing Opening Brief – 59
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 62 of 102



       The neurological examination conducted by Dr. James Merikangas showed no overt signs

of physical impairment, supporting the proposition that the etiology of Ms. Row’s brain atrophy

is longstanding and of congenital or developmental origin. Dkt. 707 at 14, 24; see Dkt. 705 at 15

(Dr. Kowell opining that Ms. Row’s brain atrophy was more likely congenital in nature based on

the consistency of the atrophy over time). Dr. Merikangas testified that because the brain

atrophy had likely been present since childhood, Ms. Row’s body had adapted “to it in terms of

the movements and the coordination and reflexes,” but it may have indicated why she had

problems in her behavior and learning when growing up. Id.; see Dkt. 705 at 16 (testimony of

Dr. Kowell that the absence of neurological findings could be due to the fact that “many of the

patients will adapt to it; meaning, as they develop, they develop means for compensating”). 41

Dr. Merikangas added: “This is something that has been there a long time.” Dkt. 707 at 14; see

HE 1346 at 83 (deposition testimony of Dr. Moore explaining why Ms. Row’s deficits appear to

be longstanding in nature). Further, the pattern demonstrated in the brain imaging rules out

atrophy due to alcohol abuse. Dkt. 707 at 32 (explaining that Ms. Row’s brain damage does not

reflect alcoholism). The cerebellum is a relatively small portion of the brain, but contains more

neurons than the rest of the brain in toto. Id. at 34. A major function of the cerebellum is

cognitive, “to modify learning, to modify emotions, to modify behavior, and to modify judgment

. . . . It is also related to decision-making, to planning, and to judgment. And it has a lot to do

with mood.” Id. at 35. “It has an impact on a person’s ability—how effectively they function in



41
   Dr. Kowell’s report and testimony is geared towards the physical implications and
manifestations of the brain atrophy, and his testimony should be taken in this context. In light of
this, it is important to note the difference between neurology and neuropsychology. Neurology
refers to the physical structure, functioning and diseases of the central nervous system. See
https://www.merriam-webster.com/dictionary/neurology. Neuropsychology refers to the
integration of psychological observations of behavior with neurological observations of the
brain. See https://www.merriam-webster.com/dictionary/neuropsychology.
Petitioner’s Replacement Post-Hearing Opening Brief – 60
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 63 of 102



certain situations, such as high stress situations, how well they are able to manage their emotions,

make decisions [and] . . . regulate themselves.” Dkt. 703 at 153. In addition, atrophy in the

vermian, which was also implicated in the 1993 imaging studies, “is particularly involved with

mood regulation and emotional functioning. It’s often associated with individuals who have

major mood disturbance, like recurrent major depression or schizophrenia, for example.” Id.; see

Dkt. 704 at 60 (testimony of Dr. Moore that “[t]here may be difficulties around speech, around

executive functioning, around emotional regulation, visuospatial skills”).

       The role of the cerebellum in behavior first became known in approximately 1974, when

the development of brain imaging made it possible to study the cerebellum more. Dkt. 707 at 39.

The connections between cerebral atrophy and its impacts on executive and emotional function

were well established and recognizable to neurologists and neuropsychologists by the time of

Ms. Row’s trial. Id.; see Dkt. 704 at 146 (testimony of Dr. Moore that “even back in the early

‘90s, we knew about at least some degree of organic impact”).

       State defense counsel had a significant body of scientific literature available to them that

clearly illustrated the critical role the cerebellum plays in the storing and processing of

information, and how damage to (or abnormalities in) that region of the brain can cause complex

behavioral, emotional, intellectual, and mental problems. In fact, in the one to two decades

leading up to Ms. Row’s 1993 trial, there was a paradigm shift among scientists and academics

as they turned their attention to proving direct relationships between the cerebellum and

cognitive functioning. See Henrietta C. Leiner, Alan L. Leiner, Robert S. Dow, Does the

Cerebellum Contribute to Mental Skills?, Behav. Neurosci., Aug. 1986, 100(4) at 447. By the

late 1980s, it was well-known that the cerebellum also functions as a central information-

processing machine and warehouse, as well as a modulator of emotions. See Henrietta C. Leiner,


Petitioner’s Replacement Post-Hearing Opening Brief – 61
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 64 of 102



Alan L. Leiner, Robert S. Dow, Reappraising the Cerebellum: What does the hindbrain

contribute to the forebrain? Behav. Neurosci. Oct. 1989, 103(5) at 998. In the dozens of studies

Ms. Row’s state attorneys would have had at their disposal, had they used them, patients with

damage to the cerebellum or anywhere along the intricate neural pathways that loop to and from

it exhibited clear deficits in cognitive behaviors, either singularly on in some overlapping

interplay of deficits referenced further below. At the same time, these patients could appear to

perform normally in many other cognitive areas, such as comprehension of facts and events. For

example, a seasoned lawyer in one study could not learn from the same successive mistakes in a

relatively simple sorting test after suffering damage to his posterior cerebellum in a stroke, even

though his memory regarding the learning of facts and events remained intact. See Henrietta C.

Leiner, Alan L. Leiner, Robert S. Dow, The human cerebro-cerebellar system: its computing,

cognitive, and language skills, Behav. Brain Res., Apr. 1991, 44 at 117. In other words, it is

possible to understand the rules but be unable to alter one’s behavior to follow them. “When the

cerebellum is damaged, something of fundamental importance to the learning process is lost: the

ability to improve one’s performance by practice.” Id.

       Collectively, the patients in the studies available to state defense counsel showed deficits

of a wide spectrum, including the following: inappropriate smiling or laughter, see Stephen J.

Kish et. al., Cognitive Deficits in Olivopontocerebellar Atrophy, Ann. Neurol., Aug. 1988, 24(2)

at 200; memory impairment, see HE 140 at 134; impaired self-awareness, lack of insight into

one’s own poor social judgement and behavior—and its impact on others—apathy,

confabulation, callous unconcern, and denial of one’s difficulties, see generally George P.

Prigatano, Disturbances of Self-Awareness of Deficit After Traumatic Brain Injury, in Awareness

of Deficit After Brain Injury: Clinical and Theoretical Issues 111 (1991); 1984, Donald T. Stuss


Petitioner’s Replacement Post-Hearing Opening Brief – 62
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 65 of 102



and D. Frank Benson, Neuropsychological Studies of the Frontal Lobe, Psychol. Bull., Jan. 1984,

95(1) at 3.

        There is no question that the evidence that Ms. Row has cerebral atrophy is in itself

mitigating. See Porter, 558 U.S. at 454 (recognizing brain abnormality as a mitigating factor).

Evidence of brain injury is “classic mitigation evidence.” See Correll, 539 F.3d at 950. “More

than any other singular factor, mental defects have been respected as a reason for leniency in our

criminal justice system.” Caro II, 280 F.3d at 1258.

            The very existence of neurological problems may serve as mitigation at sentencing by

eliciting sympathy from the sentencer for someone who suffers from a serious disability that

affects every aspect of their life. See Douglas, 316 F.3d at 1090; see also Hendricks v. Calderon,

70 F.3d 1032, 1043 (9th Cir. 1995) (holding that mental health evidence could be mitigating at

the penalty phase even though it is insufficient to establish a legal defense to conviction in the

guilt phase). While Ms. Row’s brain injury in and of itself would not have removed from her

case indications of premeditation and planning, it certainly would have broadened the sentencing

court’s view of her humanity and her struggles. See Wallace v. Stewart, 184 F.3d 1112, 1117 &

n.5 (9th Cir. 1999) (“Although the lawyer’s failure to develop and relay medical evidence did not

constitute ineffective assistance at the guilt phase, we concluded that sentencing—where

mitigation evidence may well be the key to avoiding the death penalty—is different.”); id. (“[A]ll

potentially mitigating evidence is relevant at the sentencing phase of a death case, so a troubled

childhood and mental problems may help even if they don’t rise to a specific, technically-defined

level.”).




Petitioner’s Replacement Post-Hearing Opening Brief – 63
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 66 of 102



                       b. The Mitigating Effect of Etiology

       The etiology of Ms. Row’s atrophy is a substantial mitigating theme both because it

further supports the fact that Ms. Row has brain damage and because it demonstrates the

consequences of that brain damage.

                               i. Mitigating Effect of Childhood Development

       Dysfunction in Ms. Row’s family history and the physical conditions she grew up in are

intertwined with her brain atrophy. Traditional mitigation issues such as poverty and abuse serve

to exacerbate and complicate neurological and neuropsychological development. Dkt. 707 at 17.

Developmental issues, such as enuresis (i.e., involuntary urination), also play a role in

documenting etiology. See e.g., Alexander von Gontard, et. al., Neuromotor Dev. in Nocturnal

Enuresis, Developmental Med. and Child Neurology, Sept. 2006, 48(9); Marjo Riitta Jarvelin,

Developmental History and Neurological Findings in Enuretic Children, Developmental Med.

and Child Neurology, Dec. 1989, 31(6).

       Ms. Row has a clearly established developmental history of enuresis. The frontal lobes

are critical to developing the necessary physical skills in children to remain continent during the

nighttime hours; and the frontal lobes are slow to mature. Dkt. 707 at 96. While stress and

anxiety may aggravate enuresis, both Dr. Merikangas and Dr. Mark Greenberg testified that in

Ms. Row’s case, it had the “hallmark of a . . . developmental neurological anomaly.” Id. at 98;

see id. at 18. Ms. Row’s sister Terry, who is sixteen months younger, recalled that Ms. Row’s

enuresis continued well into their teenage years. Dkt. 704 at 9; accord HE 3, Tab 137 at 19

(medical records from 1971 indicating that Ms. Row had nocturia, i.e., excessive urination at

night); HE 3, Tab 88 at 2; HE 3, Tab 93 at 3; HE 3, Tab 94 at 6.




Petitioner’s Replacement Post-Hearing Opening Brief – 64
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 67 of 102



       Terry also testified to trauma Ms. Row sustained as a child, in particular, several head

injuries. She recalled pushing Ms. Row down the stairs when she was six or seven years old.

Dkt. 704 at 10. Terry also testified that their mother had to help Ms. Row get up and that she

was “dazed.” Id. On another occasion, when Ms. Row was approximately eleven years old,

Terry threw a “hunk of a 2x4” at Ms. Row, resulting in a “big gash” on the side of her head

which required stitches. Id. at 10–11; HE 3, Tab 233 at 3.

       Ms. Row also was a victim of and bore witness to violence in her home; this type of

trauma, both as a victim and a witness, impacts brain development. See e.g., Schalinski,

Defining the Impact of Childhood Adversities on Cognitive Deficits in Psychosis: An Exploratory

Analysis, Schizophrenia Research (2017); Christian Pietrek, et. al., Childhood Adversities in

Relation to Psychiatric Disorders, Psychiatric Research, 206 at 103-110 (2012); Bessel A. van

der Kolk, Development Trauma Disorder: Toward a Rational Diagnosis for Children With

Complex Trauma History, Psychiatric Annals, 35(5) at 401-08 (2005).

       The violence started with the relationship between Ms. Row’s parents, Ginny and Gus.

Gus’s brother recalled that he “was in trouble since he was born.” HE 3, Tab 177 at 1. Relatives

recall that he was fourteen when he got in trouble for stealing a vehicle. Id. at 1–2. Early

criminal records document Gus’s arrest in 1955 for breaking and entering at the age of fifteen.

HE 3, Tab 216 at 13. Gus and Ginny were married in February 1957; Gus was seventeen years

old and Ginny had just turned sixteen. HE 3, Tab 100 at 359. Ginny was already two months

pregnant with her first child, Ms. Row. By all accounts, the marriage was normal at first, but

then Gus started to gamble and use drugs, stealing from everyone to support these habits. HE 3,

Tab 177 at 2; HE 3, Tab 221 at 59. “He wanted to drink and spend all of his money and steal.”




Petitioner’s Replacement Post-Hearing Opening Brief – 65
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 68 of 102



HE 3, Tab 179 at 2. At times, Ginny had to turn to the neighbors for help with food and money.

HE 3, Tab 173 at 2.

       In July 1961, when Gus, Ginny and a then-three-year-old Ms. Row were living in

Pepperell, Massachusetts, Gus embezzled money from his employer, a local dairy farm. HE 3,

Tab 218 at 65, 83. Gus worked at the dairy farm as a delivery driver. Id. at 69. The manager of

the dairy farm reported to police that he had checked with Gus’s mother who told him that Gus

and his family “had taken off for parts unknown” in California. Id. at 65, 71. Ultimately, Gus’s

brother smoothed things over and arranged for Gus to make restitution; by then, Gus had lost the

money—$674—“playing the horses at Rockingham.” Id. at 66; see also HE 3, Tab 223 at 3.

When the family returned from California, they relocated to Front Street in Nashua, and Gus was

again on the radar of the Nashua Police Department, this time suspected in a burglary. HE 3,

Tab 218 at 98; HE 3, Tab 223 at 3. A neighbor on Front Street, and friend of Ginny, recalled

that Gus was a verbally abusive drunk. HE 3, Tab 173 at 2. Extended family recalled an

occasion where Gus went over to Ginny’s mother’s house and physically attacked Ginny. HE 3,

Tab 176 at 2. During the altercation he pulled the phone off the wall with the intention of

choking Ginny. Id. Terry recalled that there was “a lot of tension in the house . . . my father was

an alcoholic and there was a lot of fighting between them. I remember my father slapping my

mother across the face. My dad also ran around and saw other women.” HE 3, Tab 233 at 2.

       Shortly before their divorce, in November 1968, Ginny called the police because Gus was

trying to break into their home. HE 3, Tab 218 at 63. The police showed up and found Gus

hiding on the floor of one of the bedrooms in the house next door, where Ginny’s mother lived.

Id. Gus was charged with malicious damage for breaking a door at Ginny’s mother’s house. HE

3, Tab 213 at 577. The Cornellier’s divorced in December 1968, and the cause was listed as


Petitioner’s Replacement Post-Hearing Opening Brief – 66
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 69 of 102



“treatment as seriously to injure health.” HE 3, Tab 100 at 360. The divorce was bitter; Terry

recalled that there was “a lot of fighting in the courtroom. My mother brought in witnesses and

it was really a nasty divorce. My mom won custody. I was kind of happy my father was leaving

because there was just so much fighting at the house.” HE 3, Tab 233 at 2.

       Gus repeatedly continued to show up at the home after the divorce. See e.g., HE 3, Tab

218 at 8 (indicating that Gus was arrested at the house for larceny and faked a fainting spell); id.

at 9–10 (indicating that Gus was arrested at the house for drunkenness and for assaulting a police

officer); HE 3, Tab 208 at 176 (indicating that Gus was found at the home with the kitchen in

disarray and a shotgun in his hands); HE 3, Tab 233 at 2 (Terry describing Gus coming over “to

pick a fight with mom” and how “it might [take] 5 or 6 cops to drag him out”); HE 3, Tab 94 at 3

(Ms. Row’s uncle recounting how Gus would come home “trying to break down the door to his

family’s house, screaming and yelling” while “visibly intoxicated,” and how “five or six police

officers had to restrain Mr. Cornellier while he shoved and kicked and punched at” them).

       Gus’s continual involvement with law enforcement during Ms. Row’s childhood can best

be illustrated by his 1982 commitment history from the Massachusetts Department of

Corrections. Gus had appeared in court nine times since 1963—when Ms. Row was six—to face

thirteen charges including several charges of armed robbery. HE 3, Tab 216 at 52. Before Ms.

Row turned eighteen, Gus’s criminal history included charges for armed robbery, assaulting an

officer, drunk driving, and intoxication, all within a ten year period. Id. at 86–87.

Eventually Gus’s criminal behavior culminated in a robbery and murder in 1975. HE 3, Tab 177

at 3. As Gus’s brother recounted, “I think [Ms. Row’s] mind was lost when her father did that.”

Id. The brother later stated that Ms. Row and her siblings were “ostracized and picked on

mercilessly by the other kids at school” because of what Gus had done. Id. Ms. Row’s brother


Petitioner’s Replacement Post-Hearing Opening Brief – 67
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 70 of 102



Kevin recalled that he felt a feeling of dread about his father, remembering the incidents when

his father would barge into their house and the police would drag him away. HE 3, Tab 92 at 1.

       It is clear that once in prison, Gus’s mental health deterioration began to be noticed and

documented. Gus started to claim that he did not know his relatives or that he was fathered by

someone else. HE 3, Tab 179 at 3; HE 3, Tab 177 at 3; HE 3, Tab 178 at 3. He also made up

fantastical stories, telling people that he had once been married to the country singer Barbara

Mandrell. HE 3, Tab 179 at 3. Gus’s psychosis and delusions are also peppered throughout his

prison records, providing social-history evidence that could have been presented as corroboration

of Ms. Row’s brain atrophy. See, e.g., HE 3, Tab 207 at 38 (going “off on a tangent about

people being branded, being part of the devil”); id. at 154 (paranoid delusions of his children's

murder, international conspiracy and implanted monitoring devices on his head); id. at 155

(“Seen expressing paranoid delusions about commissioner, warden, all state police, guards (and

even me) involved in massive conspiracy to kill his children and some (he won't name) already

murdered.”); id. at 393 (“presented himself as agitated, with quite an elaborate delusional

system” including “persecutory and grandiose delusions”); id. at 400 (saying that he was “God

and the Anti-Christ and could raise people from the dead.”); HE 3, Tab 208 at 66 (“During these

periods he becomes extremely delusional with grandiose hallucinations and often acts in a

threatening aggressive manner.”); id. at 361 (at the time of interview quite delusional); id. at 393

(“appears to have had fixed grandiose, omnipotent delusions since he has been under

observation”); id. at 429 (“This inmate has been observed using the toilet to bless the masses of

his followers. When I last observed him he was sitting rigidly staring at the wall unable or

unwilling to communicate . . . .”); id. at 430 (“his responses were given from his delusional

preoccupation. Went into comments about how the mafia had killed his daughter.”); id. at 431


Petitioner’s Replacement Post-Hearing Opening Brief – 68
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 71 of 102



(“claiming to be ‘Charles Augustus, Emperor of the Roman Empire’”); id. at 435 (“Exhibiting

psychotic symptomology, i.e., hallucinating and delusional with grandiose ideations.”); HE 3,

Tab 209 at 133 (“During that assessment it was evident that he was delusional, paranoid and

somewhat out of touch with reality.”); id. at 136 (“He remains psychotic—experiencing both

hallucinations and delusions from time to time.”). 42

       Ms. Row also experienced sexual trauma as a child and young teen, which is relevant

here because such abuse can “impede brain development.” Dkt. 707 at 17. The PSI contains a

self-reported narrative of the sexual abuse by Ms. Row’s step-grandfather. HE 15 at 8. The

abuse started as inappropriate touching when Ms. Row was approximately six or seven years old

and progressed in Ms. Row’s early adolescence when she was twelve years old to full sexual

intercourse. Id. at 8–9. The evidence that Ms. Row was sexually molested by her step-

grandfather is supported by her sister Terry who experienced molestation by the same man in a

similar pattern. She was approached by him first at the age of eight and the molestation

continued until she was eleven. See HE 3, Tab 233 at 4. Terry recalled that her grandfather

would force her to perform a sexual act on him, and then he would touch her breasts. Id.

       There are additional social-history factors that fill out the picture of Ms. Row’s childhood

development—poverty, neglect, family etiology of mental health issues—all of these being

present in Ms. Row’s social history. Childhood friends recall that the Front Street home was

“dirty, smelly, and untidy.” HE 3, Tab 225 at 3. One such friend recounted:

       The Cornellier home was filthy and disgusting. Laundry was piled all over the
       place. There were mattresses on the bedroom floors, a bathroom with no sink and
       a curtain for a door. They had cats all over the place and it smelled of kitty litter.
42
  In the years prior to Gus’s death in 2014, his medical records reflect an increasing decline into
dementia. See HE 3, Tabs 211–13. There are also several CT scans that indicate that Gus had
moderate central and cortical atrophy, and mild cerebral atrophy. See HE 3, Tab 212 at 2308,
2314, 2319, 2471, 2613, 2639, 2700. Gus was also demonstrating psychotic symptoms at times.
Id. at 2409; see also HE 3, Tab 213 at 524, 529.
Petitioner’s Replacement Post-Hearing Opening Brief – 69
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 72 of 102



       Robin seemed embarrassed about this and tried her best to clean up but it was an
       impossible job.

HE 3, Tab 230 at 4. Youth Services records contemporaneous to that time note “the Cornelliers

live in a five room apartment on a commercial street in Nashua, directly across the street from

some of the major factories. The home is ill-kept and the furnishings worn.” HE 3, Tab 137 at

10. Youth Services records also note other signs of poverty and neglect. See id at 6, 8 (Ms. Row

presenting with “mildly decayed teeth” and “poor teeth”); id. at 28 (Ms. Row having “scars all

over body”).

       Other extended family members also suffered from mental health and neurological issues.

Ms. Row’s sister was diagnosed with multiple sclerosis in 1989 when she was thirty-two years

old. HE 3, Tab 88 at 2. Ms. Row’s grandmother died from a brain aneurysm. HE 3, Tab 228 at

2. Another cousin committed suicide and numerous family members suffer from depression. Id.

at 2–3; HE 3, Tab 223 at 4.

       Ms. Row’s history—as a witness to, and victim of, trauma, neglect, and sexual abuse—is

relevant as mitigation in its own right. It is of particular relevance here, though to show factors

that helped cause and exacerbate the brain atrophy, and that demonstrate the atrophy’s existence

and its effect on her life. See Sochor v. State, 883 So. 2d 766, 797 (Fla. 2004).

                               ii. Mitigating Effect of Environmental Exposure

       Dr. Merikangas testified that because Ms. Row grew up in “one of the most toxic places

to be” “there was the possibility that she may have had a toxic exposure that caused some of the

brain problems.” Dkt. 707 at 17. Therefore, the pollution around her childhood home is

pertinent here. Cf. Douglas, 316 F.3d at 1091 (finding prejudice where an expert could have

“provided a valuable explanation of other mitigating evidence by explaining how the effects of”




Petitioner’s Replacement Post-Hearing Opening Brief – 70
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 73 of 102



toxins the defendant was subjected to and a car crash “may have exacerbated [the defendant’s]

pre-existing neurological deficit”).

       Ms. Row spent much of her childhood in close proximity to significant environmental

toxins. See HE 3, Tab 137 at 30 (1973 records noting that the family lived in a commercial area

of Nashua). The Front Street apartment where Ms. Row grew up was just feet from the river, in

the heart of Nashua’s industrial hub. One witness recalls that the neighborhood was “a very

industrial area with mills, factories and parking lots, criss-crossed by railroad tracks. There was

just a very small cluster of homes, which included ours, the Cornelliers, and Robin’s

grandmother and stepgrandfather.” HE 3, Tab 226 at 1. Ms. Row’s sister Terry testified that

their house was literally surrounded by factories with the Nashua River flowing right behind the

backyard. Dkt. 704 at 6. 43 A former neighbor indicated just how close the houses were to the

Nashua River—her child drowned in the river while playing in the driveway, which was actually

a former boat ramp to the river. HE 3, Tab 173 at 1; see also HE 3, Tab 174 at 3.




43
   When Terry was testifying at the Martinez hearing, it was evident that she was suffering from
her own neurological health issues—unable to stand up from her wheelchair to take the oath, or
stop her hands from shaking long enough to reach for a glass of water. Dkt. 704, at 3–23.
Petitioner’s Replacement Post-Hearing Opening Brief – 71
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 74 of 102




See Cornellier Family Home (red arrow indicating site of former Cornellier home).

       Across the river from their home was Irwin Toys, a plastic toy manufacturing plant, and

an old textile mill. Dkt. 704 at 6–7. There was also a tannery down the road from the house,

which drained into the Nashua River. Id. at 7. Terry testified that they did not fish or swim in

the river; it was just too polluted. Id. at 7–8. The water in the river was “slimy and kind of

greenish,” and it would overflow into the backyard at least once a year and remain flooded for

three to four weeks. Id. at 8.




Petitioner’s Replacement Post-Hearing Opening Brief – 72
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 75 of 102




               Irwin Toys (plastic toy manufacturer, 419 feet from the Cornellier home) 44

               The Cornellier Home

               Nashua Manufacturing Company (textile mill, at its closest point, 377 feet from
               the Cornellier home)

               Mohawk Tannery (designated Superfund Site, 4,414 feet from the Cornellier
               home)

               Railroad Tracks (299 feet from the Cornellier home)

       Ms. Row moved into the duplex in 1965 and lived there through her teenage and young

adult years when it was legal for factories and sewage plants to dump toxins and feces into the




44
  The information demonstrated in the map is all drawn from publically available information.
See Google Map of Area Surrounding Cornellier Home; Irwin Toys; Nashua Manufacturing
Company Site Map; Information Regarding Nashua Manufacturing Company; Mohawk Tannery
Superfund; Mohawk Tannery Site Map.

Petitioner’s Replacement Post-Hearing Opening Brief – 73
         Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 76 of 102



air and water. 45 The duplex has since been torn down. But to this day, the brick factories that

surrounded it still rise high above both riverbanks.




See https://publicradio1-wpengine.netdna-ssl.com/newscut/files/2013/09/nashua_river.jpg. The

dire condition of the river during the 1960s and 1970s was well-documented by magazines,

newspapers, environmentalists, and government regulators. For instance:

     •   National Geographic Magazine, in a special Water edition, noted that the river was so
         polluted in the 1960s that “its fumes blackened paint on nearby buildings,” and described
         how local residents used to “bet on whether it was going to be red, orange, blue, green, or
         white the next day,” depending on what was being discharged. HE 3, Tab 206 at 2–3,
         13–15.

     •   A government study reported how the river was classified as “dead” in the 1960s,
         deprived of so much oxygen that at times sludge worms were the highest forms of life,
         and thousands of fish turned up dead along the riverbanks. See Pollution of Nashua River
         and Recommendations for Improvement, Merrimack River Project, U.S. Dep’t of Health
         Educ., and Welfare (1965).

     •   Other publications recalled the river being so trashed by pulp and sewage, it was “too
         thick to pour, too thin to plow.” See George Snell, Nashua back to life, but needs
         attention, Sunday Telegram Worcester, MA, Nov. 21, 1993, at B1.

         Similar to the circumstances of Ms. Row’s social history, her exposure to toxins during

childhood and its connection to neurological development is relevant mitigating evidence whose

absence was prejudicial in the penalty phase of Ms. Row’s case. Exposure to environmental



45
  The EPA was not established until 1970, see United States Environmental Protection Agency,
and the Clean Water Act was not passed until 1972, see Clean Water Act.
Petitioner’s Replacement Post-Hearing Opening Brief – 74
         Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 77 of 102



toxins lends support to and strengthens the weight of the mitigating evidence of brain injury. In

addition, the physical environment that Ms. Row grew up surrounded by also adds independent

weight as mitigating, giving broader depth to the social-history picture in Ms. Row’s case.

                         c. Mitigating Effect of the Neuropsychological Outcome of Frontal
                            Lobe Impairment

          The critical dimension of brain atrophy is the impact that it has on neuropsychological

functioning. The best way to measure that impact is through neuropsychological testing. Dkt.

707 at 36; see Dkt. 704 at 60 (testimony of Dr. Moore that “one would do additional assessment

to see the impact of that finding. So it might be the neuroimaging studies like SPECT and

PET. 46 It might be neuropsych testing.”). The impact caused by any type of brain trauma or

hypoplasia is unique to the individual—every symptom of or deficit in executive and emotional

functioning will not manifest the same way in each individual. Dkt. 707 at 36–37. The

neuropsychological testing that was conducted in Ms. Row’s case revealed that she demonstrated

significant deficits in twenty percent of the scorable parameters of her testing. Id. at 76.

Additionally, the testing indicated that there was a significant and meaningful pattern to the

deficits—a pattern indicative of frontal lobe dysfunction. Id. at 77.

          The frontal lobes of the brain comprise approximately forty percent of the brain’s volume

and control a myriad of functions. Id. Among some of the functions, the frontal lobes implicate

decision-making, control behavior, and command motor activity. Id. at 78–79. There is a

critical nexus between the frontal lobe and the cerebellum—where Ms. Row’s brain abnormality

is located. As Dr. Greenberg testified,

          the cerebellum is informing the frontal lobe, and the frontal lobe is informing the
          cerebellum, which is why when you have cerebellum damage, you can see—the
          functional consequence is as if the damage was in the frontal lobe itself because it’s
          been cut off and deprived from its input. The channels of communication have
46
     PET is short for positron emission tomography.
Petitioner’s Replacement Post-Hearing Opening Brief – 75
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 78 of 102



        been degraded, and, therefore, it’s an apparent frontal lobe syndrome caused by a
        distant lesion based on the anatomical pathways.

Id. at 81.

        Among the characteristics of frontal lobe dysfunction are impaired self-regulation, poor

decision-making, impaired judgment, impaired insight, inability to match behavior with the

requirements of the environment, impulsivity, perseveration, and problems with planning and

integrating information. Id. at 82–83. Frontal lobe dysfunction can also impact an individual’s

emotions, causing “fleeting and intense emotional reactions” and wild fluctuations in emotion.

Id. at 83–84; 47 see Dkt. 704 at 135 (Dr. Moore agreeing that aspects of frontal lobe functioning

include judgment skills, decision-making skills, and that impairments in the frontal lobe cause

pathologies of emotional expression including inappropriate or labile affect).

        Ms. Row’s neuropsychological testing indicated a diminished ability to plan and

organize. As Dr. Greenberg testified, this does not mean Ms. Row could not plan; rather, it

means that her planning function was “vulnerable.” Dkt. 707 at 83–84. For example, it causes


47
   There is a dynamic range of behavioral changes that can be observed in the clinical picture of a
frontal lobe syndrome:

        Some of these patients become puerile, profane, slovenly, facetious, grandiose, and
        irascible; others lose spontaneity, curiosity, and initiative and develop an apathetic
        blunting of feeling, drive, mentation, and behavior; others show an erosion of
        foresight, judgment, and insight, and lose the ability to delay gratification and often
        the capacity for remorse; still others show an impairment of abstract reasoning,
        creativity, problem solving, and mental flexibility, and become excessively
        concrete or stimulus bound. The orderly planning and sequencing of complex
        behaviors, strategic decision making based on the assessment of differential risks,
        the ability to heed several events simultaneously and flexibly shift the focus of
        concentration from one to the other, the capacity for grasping the context and gist
        of a complex situation, the resistance to distraction and interference, the ability to
        follow multistep instructions, the inhibition of immediate but inappropriate
        response tendencies, and the ability to sustain behavioral output without
        perseveration may each become markedly disrupted.

M. Marcel Mesulam, Principles of Behavioral and Cognitive Neurology, 42 (2d Ed. 2000).
Petitioner’s Replacement Post-Hearing Opening Brief – 76
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 79 of 102



abnormal planning and a failure to think through how to approach a problem. Id. at 94. Ms.

Row’s testing also indicated inflexibility in thinking and impaired strategies. Id. at 84.

Specifically, Ms. Row demonstrated marked impairments in her “flexibility, problem-solving,

response to feedback, being able to learn on the fly, [and] being able to adapt to new . . . input.”

Id. at 88. This impairment included being unable to learn from past behavior. Id.

       Ms. Row consistently demonstrated the sort of poor decision-making, lack of insight, and

confabulation that is often associated with those suffering from cerebral atrophy. One hallmark

of this was her continual fabrication of easily disproved stories about her life. For instance, in

regards to another criminal charge for grand theft in 1981, Ms. Row falsely told the victim that

she needed the money for cancer treatment, naming specific doctors that she said were treating

her. HE 15 at 40, 44–45. Even facing capital murder charges, Ms. Row continued to perpetuate

easily disproved stories. During her interrogation, Ms. Row told Detective Gary Raney that she

was pulled out of the fire that killed her son in California by an emergency technician, just as the

building collapsed, and that she was hospitalized for burns and smoke inhalation. Dkt. 704 at

171; see HE 1094 at 70; HE 15 at 180. Ms. Row’s story was disproved in a single phone call to

the California officer on the case, Chuck Sanborn, who related that she spent no time in the

hospital and suffered no injuries. HE 15 at 136–37.

       Detective Raney’s investigation documented many of the bizarre stories that Ms. Row

perpetuated. One story involved Ms. Row creating a fictional pregnancy involving twins. HE 15

at 176, 178, 181, 182. Ms. Row created a fantastical story that the twins were in intensive care

after having been born prematurely. Id. at 82, 176. She told people that one twin died upon

delivery and that the other was in neo-natal intensive care, subsequently dying two weeks later.

Id. Ms. Row recounted various iterations of this story to different individuals. See HE 3, Tab


Petitioner’s Replacement Post-Hearing Opening Brief – 77
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 80 of 102



151 at 3-4; HE 3, Tab 154 at 4; HE 3, Tab 156 at 2; HE 3, Tab 157 at 3; HE 3, Tab 159 at 3; HE

3, Tab 160 at 4-5; HE 3, Tab 163 at 1. Laura Taylor, one of Ms. Row’s former coworkers,

observed that “Robin would tell a story about something one day, and the next day tell a different

story about the same thing.” HE 3, Tab 165 at 2. Ms. Taylor thought the twin story was

particularly strange because it so directly mirrored an experience which Ms. Taylor herself had

gone through. HE 15 at 176. She called the hospital that Ms. Row went to and found out that

there was no record of the births; there was also no record of the twins being buried in the

cemetery Ms. Row told everyone that they were buried in. Id.

       Roy Williams, a short-term boyfriend of Ms. Row from the early 1980s, recalled that Ms.

Row told him she was a secret agent who was investigating the Trinity County Sheriff’s Office.

Dkt. 703 at 122–23; HE 15 at 177; see Dkt. 704 at 174 (testimony of Detective Raney that Ms.

Row told witnesses that she had been a secret government agent). When Mr. Williams was

interviewed by Detective Raney in 1993, he related that Ms. Row told him that going to jail was

all a part of her investigation and that she would be seeking information on the Sheriff’s Office

from inside the jail. HE 15 at 177.

       In 1980, Ms. Row reported to Sergeant Sanborn that she was being threatened by a man

in a yellow Volkswagen whose attack she survived after he raped and murdered five other

women. Id. at 87. Sergeant Sanborn and his office immediately began to investigate, contacting

law enforcement in New Hampshire, and “within a day” had learned that no such case existed.

Id. Ms. Row told this story to other individuals with slight variations. See id. at 179 (perpetrator

hit her in the head with a rock and she was in a coma for three months). Ms. Row also fabricated

numerous other stories which could have been easily disproven. See e.g., HE 15 at 139

(interview with Kathy Austin relating that Ms. Row told her she grew up with a considerable


Petitioner’s Replacement Post-Hearing Opening Brief – 78
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 81 of 102



amount of money that her father gambled away); id. at 141 (telling friends that Randy had been

arrested for battery); id. at 141–42 (telling friends of Randy that he had hit her in the side of the

head while Randy told the same friends that Ms. Row had informed him that a man at the

YMCA had hit Ms. Row in the head); id. at 144 (wearing bandages one day that would be gone

the next); HE 3, Tab 97 at 2 (telling friends that the reason her father was in prison was because

he had killed her grandfather).

       The crux of all of Ms. Row’s storytelling is that her stories could be easily disproved.

Simple phone calls to hospitals or police departments, often made by lay people, quickly verified

that her stories were exaggerations of the truth or utter fabrications. The stories were not well-

planned or choreographed; they were scattered and ever-changing.

       Ms. Row’s propensity for bad planning and bad decision-making was also seen even after

her arrest. Detective Raney testified that Ms. Row made over ninety collect calls to Joan

McHugh in the span of two months, making inculpatory statements on those calls, even though it

was clear that they were being monitored. Dkt. 704 at 169–70; see also Dkt. 19, A-03 at 117–20,

131.

       The combined impact of Ms. Row’s neuropsychological impairments—reflecting

repeated instances of failure to learn; inability to understand real consequences and outcomes of

behavior; and lability in affect—would have influenced the trial court’s appraisal of Ms. Row’s

culpability. The mitigating evidence introduced through Dr. Merikangas and Dr. Greenberg

would have “reduce[d] the volitional nature of the crime, as well as [Ms. Row’s] ability to plan

and act rationally, and as a result, undercut the senselessness and cold-blooded nature of the

crime as stressed by the prosecutor.” Ferrell v. Hall, 640 F.3d 1199, 1235 (11th Cir. 2011).

Undoubtedly, this mental health evidence, even if challenged, would have been relevant as


Petitioner’s Replacement Post-Hearing Opening Brief – 79
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 82 of 102



mitigating evidence and its absence from Ms. Row’s penalty phase resulted in substantial

prejudice.

               2. Rebuttal of Aggravation

       In making a determination with respect to prejudice, the totality of the available

mitigation evidence—both that adduced at trial, and the evidence adduced in the habeas

proceeding—must be reweighed against the evidence in aggravation. Porter, 558 U.S. at 41. It

is clear that the neuropsychological impairments that flowed from Ms. Row’s brain damage also

would have weakened the aggravating circumstances in Ms. Row’s case by defeating the

devastating ASPD label as well as reducing the aggravating force of evidence that the crime was

planned, evidence of prior crimes, evidence of inappropriate affect, and evidence on the brutality

of the offense. See Ferrell, 640 F.3d at 1234–35 (finding prejudice where “organic brain damage

to [the defendant’s] frontal lobe has led to impaired insight, impaired judgment, increased

impulsiveness and explosiveness, emotional and mental dysfunctions, decreased ability to plan

and understand consequences, and inability to process information in stressful situations”).

       Before addressing the specific areas of aggravation here, it should be born in mind that

prejudice can be found even in the face of a substantial amount of aggravation, including cases

where the defendant killed a spouse and several children, see Smith, 379 F.3d at 941–44, as well

as other highly aggravated situations, see Williams, 529 U.S. at 368 (finding prejudice despite the

fact that the defendant committed two prior attacks upon elderly victims—including a woman he

beat into a coma—stabbed a man during another robbery, and set fire to a residence and a city

jail, all in separate events); Rompilla, 545 U.S. at 383 (finding prejudice despite a lengthy history

of violent and brutal crimes); Douglas, 316 F.3d at 1091 (noting “the gruesome nature of the

killing did not necessarily mean the death penalty was unavoidable” where defendant raped,


Petitioner’s Replacement Post-Hearing Opening Brief – 80
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 83 of 102



tortured, and killed two teenage girls and buried them in the desert); Hovey, 458 F.3d at 898, 930

(defendant abducted and killed eight-year old girl, inflicted numerous skull fractures and

laceration wounds); Smith v. Stewart, 189 F.3d 1004, 1006, 1013–14 (9th Cir. 1999) (defendant

raped two women, then stabbed both repeatedly and punctured them with needles; bound them

with rope, forced dirt in their mouths, which were then taped shut; left them naked in the desert

to die).

           The famous Susan Smith case from South Carolina demonstrates that a death sentence for

Ms. Row was not inevitable. As in Ms. Row’s case, Ms. Smith was convicted of killing her two

children in the mid-1990s, painted by the prosecution as doing so “to improve her romantic

chances with a lover,” and “excoriated as a scheming liar.” Elizabeth Rappaport, Mad Women

and Desperate Girls: Infanticide and Child Murder in Law and Myth, 33 Fordham Urb. L.J. 527,

561 (2006). Unlike Ms. Row, however, Ms. Smith had competent attorneys who found and

presented the mental health mitigation that was available, which led a jury to vote against death

by an eleven to one margin. See Melinda E. O’Neil, The Gender Gap Argument: Exploring the

Disparity of Sentencing Women to Death, 25 New Eng. J. on Crim. & Civ. Confinement 213,

229–30, 233 (1999). With capable attorneys, brain damage could likewise have saved Ms.

Row’s life. It is notable in the same regard that “[m]en arrested for murder are six times more

likely to be sentenced to death than are women arrested for murder,” Steven F. Shatz & Naomi

R. Shatz, Chivalry is Not Dead: Murder, Gender, and the Death Penalty, 27 Berkeley J. Gender

L. & Jus. 64, 84 (2012), further proving that Ms. Row’s case was not a hopeless one and that a

life sentence was within reach. Indeed, the prosecution in Ms. Row’s own case offered her a

plea deal for second-degree murder, see HE 22 at 44, an indication that even the State did not

feel that a death sentence was the only acceptable result, see Summerlin, 427 F.3d at 641 (finding


Petitioner’s Replacement Post-Hearing Opening Brief – 81
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 84 of 102



prejudice where a plea agreement for second-degree murder showed that it “was not a clear-cut

capital case”).

                        a. Rebuttal of Antisocial Personality Disorder

         At sentencing, the State invoked Ms. Row’s alleged ASPD as an aggravating factor, see

HE 20 at 3979–80, and the trial court agreed, see HE 20 at 4050, 4054. Nonetheless, Ms. Row

has never been formally diagnosed with ASPD by a single clinician. Dr. Norman did not testify

at Ms. Row’s trial that he was diagnosing her with ASPD. See generally HE 20 at 3831–3909.

In fact, he specifically testified that Ms. Row did not have a “sociopathic disorder.” Id. at 3901.

Dr. Engle, the State’s rebuttal expert, likewise never testified that he was diagnosing Ms. Row

with ASPD; in fact, he specifically disavowed making a diagnosis. See id. at 3920 (testing

results indicative of antisocial personality traits); id. (“working hypothesis”); id. at 3922 (“I did

not have a diagnosis. . . .”). Similarly, although Dr. Beaver had concerns about ASPD, that was

not his diagnosis, but rather a preliminary impression. See Dkt. 703 at 149, 163, 177; Dkt. 19, B-

12 at 113–32; HE 114 at 1. 48 And even the impression is reflective of Dr. Beaver’s limited role

in the case and the incomplete information given to him by trial counsel. See supra at 23–25,

30–37.

         Contrary to cross-examination by the State at the Martinez hearing, see Dkt. 701 at 89,

the 1993 imaging report of Dr. Giles does not reference ASPD. See HE 3, Tab 6. And even if it

had, as noted by Dr. Kowell in his deposition, a “radiologist is not the treating clinician; the



48
  Despite the State’s repeated use of the word “diagnosis” in referring to ASPD at the Martinez
hearing, see, e.g., Dkt. 701 at 88; Dkt. 703 at 24, there is a world of difference between the use of
the word “impression” and the use of the word “diagnosis” in the field of medicine and
psychology. An “impression” is an initial opinion of the clinician upon presentation of the
patient; a diagnosis is the final opinion of the clinician and is used as the basis for treatment. See
Graham v. Cook, 682 S.E.2d 535, 541 (Va. 2009); see also Monaco v. Hogan, No. 1:98-cv-3386,
2016 WL 1322431, at *11 n.11 (E.D.N.Y. March 31, 2016).
Petitioner’s Replacement Post-Hearing Opening Brief – 82
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 85 of 102



radiologist just interpret[s] the study.” Dkt. 713 at 56. With regard to Dr. Charles Steuart, the

doctor at the Ada County Jail, his unsigned discharge report from the 1993 suicide attempt again

simply notes, without comment or explanation, an “impression” of ASPD. HE 5 at 72. Neither

of Ms. Row’s own experts at the Martinez hearing diagnosed her as having ASPD. Dr. Kowell

did not address this question. See generally HE 1000; Dkt. 714; Dkt. 705 at 3–35. Dr. Moore

stated in his report that there was evidence that Ms. Row had a personality disorder with

“antisocial . . . features.” HE 1001 at 14. When asked by the State what evidence in Ms. Row’s

case was “consistent with” ASPD, Dr. Moore’s affirmative answer was based entirely on “all the

crimes that she either has been convicted of or in some cases suspected of . . . .” Dkt 704 at 112.

Dr. Moore himself did not diagnosis Ms. Row with ASPD.

       A diagnosis of ASPD is a grave detriment to capital defense practitioners: it is highly

prejudicial and often goes hand-in-hand with the label of sociopath or psychopath. Such labels

are equated with “‘wickedness’ and ‘evil,’” and create an “implication that psychopathic

individuals are subhuman.” Kathleen Wayland & Sean D. O’Brien, Deconstructing Antisocial

Personality Disorder and Psychopathy: A Guidelines-Based Approach to Prejudicial Psychiatric

Labels, 42 Hofstra L. Rev. 519, 558 (2013). With that description in mind, it is not hard to see

why ASPD is properly considered a powerful aggravator. See Atwood v. Ryan, 870 F.3d 1033,

1065 (9th Cir. 2017) (collecting cases); Correll, 539 F.3d at 963 (same); accord Looney v. State,

941 So. 2d 1017, 1028–29 (Fla. 2006).

       Because ASPD is so aggravating, it was essential for state defense counsel to neutralize

it. The label was vulnerable to attack from the outset because, as noted, Ms. Row had never

actually been given a diagnosis of the disorder. And such an attack would have been highly

effective if it had utilized the available brain damage evidence. Brain damage takes primacy


Petitioner’s Replacement Post-Hearing Opening Brief – 83
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 86 of 102



over ASPD. That is, if someone has brain damage, it rules out ASPD. See Dkt. 703 at 154; HE

1 at 12. Accordingly, the brain damage evidence would have taken the extremely pejorative

descriptor of ASPD off the table and would have replaced it with a classic mitigator. Because

state defense counsel failed to do so, Ms. Row was “left mainly with a diagnosis of antisocial

personality disorder, which is not mitigating but damaging.” Cummings v. Sec’y for Dep’t of

Corr., 588 F.3d 1331, 1368 (11th Cir. 2009); accord Haliym v. Mitchell, 492 F.3d 680, 718–19

& 719 n.31 (6th Cir. 2007) (granting sentencing relief where counsel presented evidence that the

defendant had ASPD instead of available evidence that brain damage explained the same

behaviors).

                        b. Rebuttal of Planning and Prior Misconduct

       At sentencing, the prosecution emphasized the aggravating nature of evidence that Ms.

Row was a supposedly skillful criminal planner, both with respect to the charged homicides and

also her prior offenses. See, e.g., HE 20 at 3953–63, 4025, 4026, 4030. As an initial matter, Ms.

Row can satisfy the prejudice standard without demonstrating that her brain damage negated any

premeditation inherent in the crime, simply by virtue of the fact that such a condition is

powerfully mitigating on its own. See supra at 63–64; see also Frazier v. Huffman, 343 F.3d

780, 798 (6th Cir. 2003) (reversing a district court after it found that evidence of deliberation and

forethought foreclosed relief on a similar claim because such an analysis “does not account for

the probability that the jury would find that a murderer who suffers from a functional brain

impairment is less morally culpable than one who does not, even if the brain impairment did not

‘cause’” the murder).

       In the same vein, assuming arguendo that the brain damage does not defeat evidence of

planning, it still pushes back against the aggravation of the crime in important respects. Dr.


Petitioner’s Replacement Post-Hearing Opening Brief – 84
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 87 of 102



Merikangas concluded that Ms. Row’s brain damage “has the probable neuropsychiatric outcome

of reducing [her] ability to control her behavior and under conditions of emotional distress may

have affected her ability to appreciate the wrongfulness of her behavior.” Ex 1 at 9; accord Dkt.

707 at 49. That could have helped explain to the sentencing court that Ms. Row’s violent

conduct stemmed in large measure from her brain damage, regardless of whether or not she

planned the murders. See Lockett, 230 F.3d at 715–16 (finding prejudice despite the “undeniable

gravity, cruelty and deliberateness of the crimes” because unpresented evidence of brain damage

“tended to explain [the defendant’s] violent conduct and made him less able to control his

behavior than a normal person” and “a reasonable juror could have found that his particular

mental condition, which resulted from no fault of his own, made him less morally culpable for

his cruel and senseless crime”).

       At any rate, though, the brain damage in this case would have been a forceful counter to

the narrative created about Ms. Row by the State on the subject of premeditation. The planning

evidence stressed by the State falls into several categories: that Ms. Row took out life insurance

before the fire, portrayed herself as the victim of her husband’s abuse, contrived an alibi that she

was at her friend’s house, moved all of the good furniture out of the house, and told people that

her husband was going to be arrested the following Monday for kidnapping their children. See

HE 20 at 3953–63, 4025, 4026, 4030; see also Dkt. 704 at 165–66. Each instance of planning

could have been deconstructed if state defense counsel had performed effectively. For as

discussed supra at 76, impairments in frontal lobe functioning do not foreclose the capacity to

plan altogether. Rather, it is that the planning function is abnormal and poorly reasoned.

       Taking in turn some of the State’s evidence, it is not indicative of reasoned planning to

move cherished and personal items out of your home into storage, in the presence of multiple


Petitioner’s Replacement Post-Hearing Opening Brief – 85
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 88 of 102



witnesses, shortly before the commission of an arson. Doing so clearly provides circumstantial

evidence of one’s intent to commit a crime. So too does the purchase of life insurance on one’s

victims, while listing yourself as the beneficiary shortly before you engage in the acts that bring

about their deaths. See e.g., Woods v. Henry, No. 2:03-cv-2418, 2006 WL 403884, at *8, 12–13

(E.D. Cal. Feb. 16, 2006), adopted by, 2007 WL 2005087 (E.D. Cal. July 9, 2007). Likewise,

moving into a friend’s house but then showing up at the scene of the crime while officers are

fighting the fire on the flimsy pretext that one had a “premonition” something was wrong, HE 20

at 4046, is not evidence of ruthlessly effective scheming, but rather of profoundly impaired

judgment. Lastly, it is relevant that the State attempted at sentencing to suggest that part of Ms.

Row’s premeditated plot was to fake the fainting incident leading to the 1992 CT scan: the scan

which was misread as normal, and portrayed by the State as normal. See HE 20 at 3959.

Objective evidence that Ms. Row’s brain was indeed damaged would have undermined the

aggravating effect of that incident. See United States v. Sampson, 820 F. Supp. 2d 202, 243 (D.

Mass. 2011).

       The State also accentuated Ms. Row’s prior offenses at sentencing, see HE 20 at 3953–

57, 3977–78, and the court accepted that history as aggravating, see id. at 4052. But as indicated

by Dr. Greenberg’s findings, Ms. Row’s historical misconduct reflects the “chronic pattern of

self-defeating behavior” caused by her brain damage. Dkt. 707 at 95. Some clear examples of

this can be found in the PSI. For example, Ms. Row repeatedly stole money while at the same

time appearing to almost go out of her way to make it obvious that she was the culprit. See HE

15 at 32–33 (stealing a check from a friend and then writing her own driver’s license number on

it); HE 3, Tab 8 (stealing a check and then putting her own signature and liquor identification

number on it). Many of these crimes also reflected Ms. Row’s impulsivity, which was likewise


Petitioner’s Replacement Post-Hearing Opening Brief – 86
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 89 of 102



caused by her brain damage. See Dkt. 707 at 82–83. In these several ways, brain damage could

have been easily turned at sentencing to soften the aggravating force of Ms. Row’s previous

crimes.

          In addition to her prior crimes, the State also harped at sentencing on Ms. Row’s history

of manipulation and deceit. See HE 20 at 3959, 3963, 4016, 4025. The sentencing court agreed

that this behavior was aggravating, terming the defendant “a pathological and manipulative liar.”

Id. at 4051. As set forth by Dr. Merikangas, though, Ms. Row’s “manipulation” and

“pathological lying” are “symptoms of organic brain syndrome.” HE 1 at 12; accord Prigatano,

supra, at 111. This is yet another way in which brain damage would have weakened the

aggravation in the case.

                         c. Rebuttal of Inappropriate Affect

          The State suggested at sentencing that Ms. Row was made more deserving of death

because of the inappropriate affect that she demonstrated, laughing and making jokes while

being questioned by police officers shortly after the deaths of her husband and children. See HE

20 at 4023. However, Detective Raney testified at the Martinez hearing that Ms. Row had a very

flat affect and that “[s]he rarely showed emotion” during his interrogation of her. Dkt. 704 at

169; see Dkt. 19, A-3 at 65–66. What was aggravating about Ms. Row’s affect was obviously

not that it was necessarily too jovial, or too subdued. It was rather that it was inappropriate.

The real reason for the fluctuations, though, was Ms. Row’s brain damage. See Dkt. 707 at 98,

128. This is yet another way in which the cerebral atrophy would have ameliorated the

aggravation.




Petitioner’s Replacement Post-Hearing Opening Brief – 87
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 90 of 102



                       d. Rebuttal on Brutality of Crime

       The trial court placed great aggravating weight on the brutality of the crime, referring to

Ms. Row as a “cold-blooded, pitiless slayer” and describing her actions as the “[f]inal betrayal of

motherhood.” HE 20 at 4050. Some degree of such aggravation will inevitably be present when

a mother is convicted of setting a fire that kills her husband and children. That said, brain

damage would have given state defense counsel a tool to reduce the aggravation inherent in such

a crime. As the sentencing court acknowledged, Ms. Row’s marriage was “mutually abusive”

and her husband “verbally abused” her. HE 20 at 4053. Committing murder to extricate oneself

from such a situation is obviously unacceptable and unjustifiable. It is also, though, the product

of someone who has suffered serious damage to her judgment, decision-making ability, problem-

solving skills, and the capacity to conform her conduct to societal norms, all of which were

caused by her cerebral atrophy. See Dkt. 707 at 82–83. By focusing on Ms. Row’s “betrayal of

motherhood,” HE 20 at 4050, the sentencing court was also calling attention to Ms. Row’s lack

of empathy for her own children, the people that society would most expect her to have the

strongest feelings of sympathy and protectiveness for. Cerebral atrophy played a role there too,

as those afflicted with the condition “have a lack of empathy.” Dkt. 707 at 128; accord

Prigatano, supra, at 111.

       It is equally significant in this regard that Ms. Row’s brain damage “has the probable

neuropsychiatric outcome of reducing [her] ability to control her behavior and under conditions

of emotional distress may have affected her ability to appreciate the wrongfulness of her

behavior.” HE 1 at 9; accord Dkt. 707 at 49 (Dr. Merikangas testifying that individuals with

cerebral atrophy “can rationalize what they are doing wrongly and do things which are immoral

or criminal, thinking that it was right at the time for them.”). As mentioned, the sentencing court


Petitioner’s Replacement Post-Hearing Opening Brief – 88
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 91 of 102



acknowledged that Ms. Row’s marriage was “mutually abusive,” HE 20 at 4053, thereby causing

her emotional distress that—in tandem with her brain damage—reduced her ability to discern

between right and wrong. This would have given a far more mitigating gloss to the crime than

the one the trial court had after state defense counsel’s feeble effort: that Ms. Row was a cold,

remorseless, psychopathic killer who knew exactly what she was doing. See Correll, 539 F.3d at

954 (finding prejudice where a PSI painted the defendant “as a ‘threat’ and a ‘menace,’” whereas

the unpresented mitigation—including brain damage—“could have colored Correll as an

organically diseased and injured person who, through no fault of his own, lacks the ability to

comprehend the immorality of his conduct”).

       Cerebral atrophy would thus have significantly diminished the force of the worst

aggravating factor in the case, the horror at the thought of a woman murdering her own

children. 49 The result of a sentencing where such an important cause of Ms. Row’s behavior was

completely absent is a result that cannot now be considered reliable with someone’s life at stake.

                       e. Rebutting the State’s Martinez Experts

       While Dr. Kowell offered a very limited opinion of Ms. Row’s brain abnormalities—that

he could not say that it was medically probable that the abnormalities caused any impaired

neurologic function or behavioral abnormality—there are several critical caveats to what he was

actually saying. First, Dr. Kowell himself did not do a neurological examination of Ms. Row.

Second, there are very different meanings to the terms neurological findings and

neuropsychological findings. And third, the information that Dr. Kowell was provided by the


49
   Although the State urged the trial court to find at sentencing that Ms. Row had created a great
risk of death to many persons, HE 20 at 3969, the sentencing judge did not do so, see id. at
4041–60. Ms. Row therefore should not have to defeat this aggravator. If she did, it would also
be undermined by the fact that Ms. Row’s brain damage impaired her judgment and insight, see
supra at 61, 63, 76, and thereby made it more difficult for her to assess the danger the fire would
have posed to her neighbors.
Petitioner’s Replacement Post-Hearing Opening Brief – 89
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 92 of 102



State was very limited in scope. Constrained so narrowly by these limitations, Dr. Kowell’s

analysis does not meaningfully unsettle the more thorough, definitive, and well-informed work

of Ms. Row’s experts.

        First, it is important to note that Dr. Kowell did not conduct an independent examination

of Ms. Row, nor did he ever personally observe her in any manner. At his deposition, Dr.

Kowell testified that in general practice, a neurologic consultation would involve several basic

areas of inquiry, including the history of the present illness, past medical history, social history,

family history, a physical examination, and a specialized neurologic exam. HE 1347 at 19–20.

Dr. Kowell’s neurologic exam would generally consist of a mental status exam, a cranial nerve

examination, a motor system examination, and an evaluation of coordination and gait and stance.

Id. at 21.

        Second, when Dr. Kowell offered his opinion with regard to the atrophy in Ms. Row’s

case, it was in the context of finding no signs of physical neurological impacts of Ms. Row’s

brain abnormality on functioning, e.g., neurologic functions such as ataxia (coordination of the

movements of your arms, legs and body), gait, and muscle tone. Dkt. 705 at 32. This is borne

out by the limited nature of what he understood his referral questions to be: (1) to evaluate the

findings on the imaging studies themselves; and (2) to evaluate Ms. Row’s experts’ opinions

regarding the atrophy documented on the imaging studies. HE 174 at 3. Dr. Kowell answered

his first referral question in the positive, agreeing that the imaging did reveal cerebral cortical

atrophy and cerebellar atrophy. Id. at 9. With regard to his second referral question, Dr. Kowell

stated his opinion that there were no physical outcomes of the atrophy. Id. at 9–10. This is

reflected in his testimony at the Martinez hearing, where he testified that he didn’t find anything

“neurologically” wrong in his review of Ms. Row’s records. Dkt. 705 at 6. The majority of Dr.


Petitioner’s Replacement Post-Hearing Opening Brief – 90
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 93 of 102



Kowell’s testimony for the State was in fact limited to his descriptions of and conclusions

regarding the physical structure of Ms. Row’s brain, not the neuropsychological effects of the

atrophy that make the condition so mitigating. Id. at 6–22.

       Third, as is indicated in his testimony at the Martinez hearing, Dr. Kowell did not have

access to, nor did he review a great number of documents, including: records regarding Ms.

Row’s time in juvenile facilities which included mental health evaluations, id. at 23–24; social

history interviews with lay witnesses, id.; testimony of Dr. Norman, id.; testimony of Dr. Beaver,

id.; and early developmental records, id. at 29. Dr. Kowell’s deposition and report note that the

only social-history information that he was provided by the State—other than medical records on

Ms. Row—was a twenty-six page “psychosocial report” prepared eighteen years ago by a

defense mitigation specialist no longer working on the case. HE 1347 at 35; see HE 1000 at 3–

4; HE 3, Tab 7. Dr. Kowell acknowledged that his opinion was qualified by the limited

information that he had and that he did not “have access to all of the records in this case or

genetic history, et cetera.” Dkt. 705 at 21; see HE 1347 at 24. As made evident above, all of the

foregoing material is important to the case for brain damage, as it all points to the causes of the

atrophy and its manifestations in Ms. Row’s life. See supra at 64–80.

       It is also important to note that although Dr. Kowell understood his role in the case to be

evaluating the opinions of Ms. Row’s experts, HE 1347 at 26; see HE 1000 at 3, he never

provided any meaningful assessment of them. Other than a conclusory statement that “it cannot

be concluded as medically probable” that Ms. Row’s brain atrophy “caused any impaired

neurologic function or behavioral abnormality,” Dr. Kowell failed to provide any analysis or

critique of Dr. Greenberg’s work at all, and his only commentary on Dr. Merikangas’s opinion

was to recite what Dr. Merikangas’s findings were. HE 1000 at 10. Dr. Kowell gave the Court


Petitioner’s Replacement Post-Hearing Opening Brief – 91
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 94 of 102



no grounds to question the expert analysis from Ms. Row’s witnesses, and that analysis

demonstrates significant brain damage with significant mitigating value.

       Dr. Moore, the State’s only other expert, was posed four referral questions: (1) if Ms.

Row demonstrated brain damage, and if so, the nature and extent; (2) what relevance it had to the

commission of the acts that she was found guilty of; (3) what clinical data was available in 1993

that could have been presented to the trial court in its weighing of aggravating and mitigating

factors in determining Ms. Row’s sentence; and (4) what does all the information reveal about

“any diagnosable psychological conditions.” HE 1001 at 1.

       Dr. Moore testified at the Martinez hearing that he reviewed approximately 50,000 pages

of materials in connection with Ms. Row’s case. Dkt. 704 at 93, 142. Dr. Moore’s report

specifies the documents he reviewed, see HE 1001 at 2–4, and he testified that he also reviewed

additional materials that were disclosed by Ms. Row subsequent to his report, see Dkt. 704 at

116. These materials collectively total 6,973 pages. What the other 43,027 pages of material

that Dr. Moore reviewed consists of is unknown, as they were not listed on his expert report or

disclosed to Ms. Row.

       As noted above, Dr. Moore agreed with Ms. Row’s experts and Dr. Kowell that Ms. Row

did indeed demonstrate brain atrophy: “[b]rain imaging studies have shown some mild cerebral

and cerebellar atrophy . . . with some deficits in frontal lobe, and perhaps parietal lobe,

functioning.” HE 1001 at 13; see also Dkt. 704 at 63 (testimony of Dr. Moore that “there was

cerebellar hypoplasia particularly in the supravermian, and then there was some cortical atrophy

predominantly found around the parietal lobes”). Dr. Moore also agreed that the atrophy and

deficits were longstanding in nature. HE 1001 at 13.




Petitioner’s Replacement Post-Hearing Opening Brief – 92
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 95 of 102



       The second referral question posed to Dr. Moore—“[w]hat relevance, if any, might [brain

damage] have for key faculties relevant to the commission of the acts that [Ms. Row] has been

found guilty of: i.e., her judgment, decision-making capabilities, impulse control, and emotional

reactions,” id. at 1—is an imprecise framing of the question posed now to this Court. It is

axiomatic that a court may not require a capital defendant to establish that her mitigation

evidence have an explanatory nexus to the charged offense, as a condition to the showing of the

constitutional relevance of her proffered mitigation. Eddings v. Oklahoma, 455 U.S. 105, 114–

15 (1982) (evidence of defendant’s personality disorder was constitutionally relevant mitigation

despite the fact that it did not provide a legal excuse for the offense); Smith v. Texas, 543 U.S.

37, 44–45 (2004) (holding that a state appellate court’s nexus-to-the-crime test for mitigation

evidence was unconstitutional); accord Styers v. Schriro, 547 F.3d 1026, 1035 (9th Cir. 2008).

Thus, Ms. Row’s brain damage need not—although it can—have a connection to her offense for

it to be mitigating. Rather, when a trier of fact is considering a death sentence, a mitigating

circumstance is “any aspect of a defendant’s character or record . . . that the defendant proffers

as a basis for a sentence less than death.” Lockett v. Ohio, 438 U.S. 586, 604 (1978) (plurality

op.) (emphasis altered).

       Neither is it required that Ms. Row’s brain atrophy and resulting neurological

impairments rise to the level that would negate an element of her conviction. See Douglas, 316

F.3d at 1090–91 (granting penalty-phase relief on an ineffectiveness claim, in part because trial

counsel never informed the jury about the defendant’s brain damage, and observing: “Even if the

testimony were not enough to negate an element of [the] underlying offense, it could have

invoked sympathy from at least one member of the jury at the penalty phase, particularly when

considered in connection with additional sociological history evidence discussed above.”); see


Petitioner’s Replacement Post-Hearing Opening Brief – 93
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 96 of 102



also Wallace, 184 F.3d at 1117 & n.5 (“Although the lawyer’s failure to develop and relay

medical evidence did not constitute ineffective assistance at the guilt phase, we concluded that

sentencing—where mitigation evidence may well be the key to avoiding the death penalty—is

different.”). Furthermore, there is a strong connection between Ms. Row’s brain damage and her

commission of the offense, as explained above. See supra at 84–89. At a bare minimum, it

would be improper to simply presume that there is no prejudice on the basis of Dr. Moore’s

opinion when the sentencing court was never given the benefit of the extensive evidence that Ms.

Row’s brain damage mitigates the offense in critical ways. Even if a brain damage presentation

would have led to conflicting evidence at sentencing, the fact that two well-trained, experienced,

credible experts have now found substantially mitigating brain damage is enough to undermine

confidence in the result of a trial where none of this critical evidence was aired in state court.

See Boyde v. Brown, 404 F.3d 1159, 1180 (9th Cir. 2005) (“Of course, we cannot be certain what

the jury would have done had it been given all of the relevant mitigating information and had it

not been presented with inadmissible aggravating evidence. But the fact that the task it actually

undertook differed so profoundly from the one it would have performed had [the defendant’s]

counsel not been deficient is enough to undermine our confidence in the sentence it ultimately

delivered.”).

       Dr. Moore agreed with Ms. Row’s experts in his third referral question that “Ms. Row could

have had further brain studies done and a full neuropsychological evaluation could have been

performed in advance of her trial.” HE 1001 at 14. But Dr. Moore’s report expresses his view that if

Ms. Row’s brain damage had been presented at trial, “data such as the videotaped interviews [with

the police], showing a full range of affect, could have been presented by the prosecution to counter

the contention that she was organically incapable of showing emotion.” Id.



Petitioner’s Replacement Post-Hearing Opening Brief – 94
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 97 of 102



        As an initial matter, there is nothing in Dr. Moore’s background to give him a basis for

analyzing the decisions that would have been made by a prosecutor at a capital sentencing, or for

analyzing what would be admissible at such a proceeding. His analysis is also demonstrably wrong.

The sentencing judge did see videotape of Ms. Row during her interrogation, and the prosecution did

make the argument that the footage—along with her demeanor in the courtroom—showed that she

was able to express different emotions. See HE 20 at 4023 (“What about the videotape that we

watched between her and Detective Raney? She laughed with Detective Raney, she cried, she made

jokes with Detective Raney, all expressing positive affect.”). More to the point, evidence of Ms.

Row’s range of emotions would not have been inconsistent with a defense that incorporated brain

damage. As noted, Ms. Row’s atrophy causes inappropriate affect, not a perpetually flat affect. See

supra at 62, 87. Ms. Row’s prior expressions of emotion would thus have fit in perfectly with the

brain-damage thesis. It was trial counsel’s pseudo-scientific and ill-fitting alexithymia defense that

made no sense in light of Ms. Row’s emotional displays, and it was that defense that the prosecution

easily skewered. Dr. Moore’s argument only highlights how irrational it was for trial counsel to have

pursued their unfounded alexithymia approach when they would have been so much better off with

brain damage.

                3. Conclusion to Prejudice

        Because of trial counsel’s ineptitude, the sentencing court saw Ms. Row as nothing more

than a cold-blooded, remorseless monster. Had the judge been given the powerful evidence of

brain damage presented here, he would instead have seen Ms. Row as a damaged human being

with a lifelong disability that permeated her everyday existence and severely compromised her

ability to make good decisions and act morally. While that condition in no way justifies the

tragic deaths of the victims, it would have given the judge a strong reason to show enough mercy

to spare Ms. Row’s life and instead send her to prison for the rest of her life. That important


Petitioner’s Replacement Post-Hearing Opening Brief – 95
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 98 of 102



story was never told in state court, where Ms. Row’s brain damage was overlooked and where

she was misunderstood as a brilliant, calculating villain. Before Ms. Row is executed, the

sentencer should be given the benefit of Ms. Row’s true story. “Because it has been established

that [Ms. Row] suffers from brain damage, the delicate balance between [her] moral culpability

and the value of [her] life would certainly teeter toward life.” Caro II, 280 F.3d at 1258. The

result of a trial where Ms. Row was unable to even inform the judge of her brain damage as a

result of her lawyer’s incompetence is not a trial with a reliable result, especially with a life

hanging in the balance. There is prejudice.

   III.      Certificate of Appealability

          A petitioner cannot appeal the denial of habeas relief on any claim unless he has obtained

a certificate of appealability (“COA”) for that claim. See 28 U.S.C. § 2253(c)(1)(A) (requiring a

petitioner to secure a COA before appealing the denial of habeas relief); see also § 2253(c)(3)

(providing that a COA must “indicate which specific issue or issues satisfy the showing required

by” the COA standard). Pursuant to Rule 11(a) of the Rules Governing 2254 Cases in the United

States District Courts (“Rule 11(a)”), “[t]he district court must issue or deny a [COA] when it

enters a final order adverse to the applicant.” A COA should be granted where the habeas

petitioner “has made a substantial showing of the denial of a constitutional right.” § 2253(c)(2).

When a district court denies a claim on the merits, the COA inquiry examines whether “jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right.” Slack v. McDaniel, 529 U.S. 473, 478 (2000). For claims dismissed on

procedural grounds, “a COA should issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its


Petitioner’s Replacement Post-Hearing Opening Brief – 96
       Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 99 of 102



procedural ruling.” Id. at 484. “Although not dispositive, in a capital case, the nature of the

penalty is a proper consideration in determining whether to issue a [COA].” Williams v.

Woodford, 384 F.3d 567, 583 (9th Cir. 2004) (alterations omitted). “Where the petitioner faces

the death penalty, any doubts as to whether a COA should issue must be resolved in the

petitioner’s favor.” Rhoades v. Davis, 852 F.3d 422, 427 (5th Cir. 2017).

       This Court has already granted a COA with respect to several claims. See Dkt. 545 at 67.

Most relevant to the current litigation, the Court certified for appeal Claim 7, “limited to the

allegations [of] ineffective assistance of counsel at the capital sentencing proceeding” that were

addressed in the merits ruling. Id. In its discussion of Claim 7, the merits ruling considered a

broad argument of ineffectiveness for failure to present mitigating evidence, including evidence

of Ms. Row’s mental-health issues. See id. at 46–50. The ruling also specifically examined

whether counsel were ineffective in their handling of evidence concerning brain damage. See id.

at 49–50. By certifying this claim in 2011, the Court signaled that trial counsel’s mitigation

investigation generally—and their investigation of mental health and brain damage

particularly—was sufficiently troubling that the issue “deserve[d] encouragement to proceed

further.” Slack, 529 U.S. at 484. Those same factual matters are implicated by the sub-claims

briefed here, all of which likewise deal with a failure to investigate and present mental health

related evidence, in this case having to do with brain damage. Thus, the prior ruling

demonstrates that, if the Court denies relief on any of the three sub-claims, it should certify that

sub-claim for appeal. Additionally, the fact that the Court set these sub-claims for a hearing,

with all of the time and expense attendant to one, also proves that they are substantial enough to

justify plenary appellate proceedings on them.




Petitioner’s Replacement Post-Hearing Opening Brief – 97
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 100 of 102



          In granting the Martinez hearing on the three claims discussed in this brief, the Court also

denied one on a series of other sub-claims. See Dkt. 600 at 37. Specifically, the Court rejected a

hearing on Claim 7 ¶ 80(h), as well as Claim 7 ¶ 81(a), (d), (f), (g), (n), (o), (p), or (s). See id. In

its final decision on the three brain damage sub-claims, the Court has an opportunity to issue a

COA on these other sub-claims, and Ms. Row respectfully encourages the Court to do so. As

discussed earlier, the Ninth Circuit has recently clarified that COAs on IAC issues should not

pick and choose particular acts or omissions. See Browning, 875 F.3d at 471. Taking a cue from

Browning, and since this Court has already given Ms. Row a COA on a sentencing-IAC sub-

claim, it would be appropriate to expand the COA now so that it authorizes an appeal on the

claim that trial counsel failed to adequately investigate and introduce mitigating evidence at

sentencing, no matter what procedural status the constituent sub-claims now have.

    IV.      Conclusion and Prayer for Relief

          Due to the incompetence of her previous attorneys, no court has ever considered Ms.

Row’s serious brain damage. Now that a judicial decision-maker finally has the evidence before

it, there is an opportunity to correct the mistakes of the past and relieve Ms. Row of her illegal

death sentence. Ms. Row should not be executed because of inexcusable errors made by her

attorneys. To prevent that injustice from coming to pass, Ms. Row respectfully asks the Court

for the following forms of relief:

             (1) Ms. Row requests that the Court grant habeas relief on any or all of the penalty-

                 phase IAC sub-claims briefed herein, and order the State, within a reasonable

                 period of time (such as seventy days), to either initiate resentencing proceedings

                 or resentence Ms. Row to “a lesser sentence consistent with law,” Richmond v.

                 Lewis, 506 U.S. 40, 52 (1992);


Petitioner’s Replacement Post-Hearing Opening Brief – 98
     Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 101 of 102



          (2) In the event the Court determines that relief cannot be granted as a result of a

              failure to exhaust remedies in—or a lack of diligent factual development in—state

              court, Ms. Row moves the Court for a stay so that she can return to state court;

          (3) In the event the Court denies habeas relief, Ms. Row moves the Court to issue a

              COA pursuant to 28 U.S.C. § 2253(c) and Rule 11(a) on the claim that trial

              counsel were ineffective for failing to adequately investigate and present

              mitigating evidence, see Browning, 875 F.3d at 471, which would encompass all

              of the sub-claims briefed here (Claim 7, ¶ 81(b), (e), and (h)), as well as the sub-

              claims for which the Court denied an evidentiary hearing (Claim 7, ¶ 80(h); Claim

              7, ¶ 81(a), (d), (f), (g), (n), (o), (p), and (s));

          (4) In the event the Court denies habeas relief and declines to grant the broad COA

              requested above, Ms. Row requests a COA on each of the sub-claims just

              mentioned;

          (5) In all events, Ms. Row respectfully requests that, given the complexity and

              gravity of the issues in this capital case, the Court schedule oral argument at a

              time and place that is convenient for itself and the parties upon the completion of

              post-hearing briefing;

          (6) In all events, Ms. Row respectfully asks the Court to grant any such other and

              further relief as may be appropriate to “dispose of the matter as law and justice

              require.” 28 U.S.C. § 2243.

Respectfully submitted this 28th day of May 2019.

                                                      /s/ Deborah A. Czuba
                                                      Deborah A. Czuba
                                                      Jonah J. Horwitz
                                                      Attorneys for Petitioner

Petitioner’s Replacement Post-Hearing Opening Brief – 99
      Case 1:98-cv-00240-BLW Document 750 Filed 05/28/19 Page 102 of 102




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of May 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which is designed to send a
Notice of Electronic Filing to persons including the following:

  L. Lamont Anderson
  Lamont.anderson@sg.idaho.gov


                                                     /s/ Heidi Thomas
                                                       Heidi Thomas




Petitioner’s Replacement Post-Hearing Opening Brief – 100
